EXHIBIT 10.29

 

ASSET PURCHASE AGREEMENT

dated as of April 24, 2001

Between

JOHNSON & JOHNSON MEDICAL
DIVISION OF ETHICON, INC.,
as Seller,

and

OXBORO MEDICAL, INC.,

as Buyer

TABLE OF CONTENTS

ARTICLE I:  DEFINITIONS AND INTERPRETATIONS          Section 1.1.   Definitions.
     Section 1.2.  Interpretation.       ARTICLE II:  CLOSING          Section
2.1.  Closing.      Section 2.2.  Conveyance.      Section 2.3.  Purchase Price.
     Section 2.4.  Purchase Price Adjustment.      Section 2.5.  Allocation of
Purchase Price.      Section 2.6.  Assumption of Liabilities.      Section 2.7. 
Instruments of Transfer.      Section 2.8.  Sales and Transfer Taxes and Fees.  
   Section 2.9.  Non-Assignability of Assets.       ARTICLE III: REPRESENTATIONS
AND WARRANTIES OF SELLER          Section 3.1.  Corporate Existence and Power.
      Section 3.2.  Corporate Authorization.       Section 3.3.  Governmental
Authorizations.       Section 3.4.  Noncontravention.       Section 3.5. 
Required Consents.       Section 3.6.  Financial Statements.       Section 3.7. 
Compliance with Laws; Licenses and Permits.       Section 3.8.  Contracts and
Commitments.       Section 3.9.  Litigation.       Section 3.10.  Compliance
with Laws and Court Orders.       Section 3.11.  Intellectual Property.      
Section 3.12.  Finders’ Fees.       Section 3.13.  Warranty Obligations.      
Section 3.14.  Compliance with Environmental Laws.        ARTICLE IV: 
REPRESENTATIONS AND WARRANTIES OF BUYER          Section 4.1.  Corporate
Existence and Power.       Section 4.2.  Corporate Authorization.       Section
4.3.  Governmental Authorizations.       Section 4.4.  Noncontravention.      
Section 4.5.  Financing.       Section 4.6. Litigation.       Section 4.7. 
Finders’ Fees.       Section 4.8.  Inspections; No Other Representations.       
ARTICLE V:  COVENANTS OF SELLER          Section 5.1. Conduct of the Business.  
   Section 5.2.  Access to Information; Confidentiality.      Section 5.3. 
Notices of Certain Events.       ARTICLE VI:  COVENANTS OF BUYER         
Section 6.1.  Confidentiality.       Section 6.2.  Access.       Section 6.3. 
Trademarks; Tradenames.       Section 6.4.  Returned Goods.        ARTICLE VII:
COVENANTS OF BUYER AND SELLER          Section 7.1.  General.       Section
7.2.  Further Assurances.       Section 7.3.  Public Announcements.      
Section 7.4.  Insurance.       Section 7.5.  Payments from Third Parties.       
ARTICLE VIII:  EMPLOYEE MATTERS          Section 8.1.  Employees.       Section
8.2.  Terms of Employment.       Section 8.3.  Benefits.       Section 8.4. 
Benefits Requirements.       Section 8.5.  2001 Vacation.       Section 8.6. 
Seller Obligations.       Section 8.7.  Disabled Employees and Dependents.      
Section 8.8.  Transition and Retention.        ARTICLE IX: CONDITIONS TO CLOSING
         Section 9.1.  Conditions to Obligations of Buyer.      Section 9.2. 
Conditions to the Obligations of Seller.       ARTICLE X:  SURVIVAL;
INDEMNIFICATION          Section 10.1  Survival.       Section 10.2. 
Indemnification by Seller.       Section 10.3.  Indemnification by Buyer.      
Section 10.4.  Scope of Seller’s Liability.       Section 10.5.  Claims.      
Section 10.6.  Defense of Actions.       Section 10.7.  Limitation, Exclusivity.
      Section 10.8.  Indemnification for Brokerage Claims.        ARTICLE XI:
TERMINATION          Section 11.1. Grounds for Termination.      Section 11.2. 
Effect of Termination.       ARTICLE XII:  MISCELLANEOUS          Section 12.1. 
Notices.      Section 12.2.  Waivers and Amendments.      Section 12.3. 
Expenses.      Section 12.4.  Successors and Assigns.      Section 12.5.  “To
the knowledge.”      Section 12.6.  Governing Law.      Section 12.7. 
Counterparts; Third Party Beneficiaries.      Section 12.8.  Bulk Sales Law.  
   Section 12.9.  Headings.      Section 12.10.  Certain Accounting Matters.  
   Section 12.11.  Entire Agreement      Section 12.12.  Mediation      Section
12.13.  Arbitration of Disputes.  

EXHIBITS

     Exhibit A – Schedule of Assets
     Exhibit B – Schedule of Excluded Assets
     Exhibit C – Schedule of Assumed Liabilities
     Exhibit D – Selected Employees
     Exhibit E – Severance Pay Plan Benefit Formula
     Exhibit F – Periods of Prior Service
     Exhibit G – 2001 Vacation

SCHEDULES

     Schedule 2.5 – Allocation of Purchase Price
     Schedule 3.5 – Required Consents
     Schedule 3.8 – Contracts and Commitments
     Schedule 3.11 – Business Intellectual Property
     Schedule 3.14 – Compliance with Environmental Laws
     Schedule 4.3 – Governmental Authorizations

 

ASSET PURCHASE AGREEMENT

             ASSET PURCHASE AGREEMENT (the "Agreement"), dated as of April 24,
2001 (the “Effective Date”), by and between Johnson & Johnson Medical Division
of Ethicon, Inc., a New Jersey Corporation (“Seller”) and Oxboro Medical, Inc.,
a Minnesota corporation (“Buyer”).

WITNESSETH:

             WHEREAS, Seller conducts a business which manufactures, sells and
distributes the Products (as defined herein) to protect surgical instruments and
supplies during sterilization and storage (the “Business”);

             WHEREAS, Buyer desires to purchase and assume from Seller, and
Seller desires to sell and transfer to Buyer certain of the assets and
liabilities of Seller relating to the Business, upon the terms and subject to
the conditions set forth herein;

             NOW, THEREFORE, the parties hereto agree as follows:

ARTICLE I:  DEFINITIONS AND INTERPRETATIONS

Section 1.1.   Definitions.

             (a) As used in this Agreement, the following defined terms have the
meanings indicated below:

             “Accounting Principles” means the Johnson & Johnson Accounting
Policies as in effect on the date hereof.

             “Accounts Payable” means accounts payable to third parties in
connection with finished goods and all materials necessary to manufacture such
finished goods.

             “Accounts Receivable” means all trade accounts receivable and all
notes, bonds and other evidences of indebtedness and rights to receive payments
arising out of sales occurring in the conduct of the Business, including any
rights of Seller with respect to any third party collection procedures or any
other actions which have been commenced in connection therewith.

             “Affiliate” means, with respect to any Person, any other Person
that directly or indirectly through one or more intermediaries controls or is 
controlled by or is under common control with such Person.

             “Assets” means the property described on the Schedule of Assets
attached hereto as Exhibit A and the Patents and the Trademarks, but
specifically excluding the Excluded Assets, with only such changes therein
between the date hereof and the Closing Date as shall have occurred in the
ordinary course of business in transactions consistent with Seller’s
representations, warranties, covenants and agreements set forth herein.

             "Assumed Agreements" means all contracts, contract rights, leases,
licenses, bids, purchase orders, consulting agreements, commitments and other
agreements relating solely to the operation and conduct of the Business, or any
of the Assets, including, without limitation, the contracts and commitments set
forth on Schedule 3.8, and all agreements as are entered into in the ordinary
course of business of the Business from the date hereof through the Closing
Date.

             "Assumed Liabilities" means the obligations and liabilities
described on the Schedule of Assumed Liabilities attached hereto as Exhibit C.

             “Confidentiality Agreement” means the Confidentiality Agreement
between Buyer and Cleary & Oxford Associates on behalf of Seller dated November
29, 2000.

             "Damages" means losses, liabilities, damages, deficiencies, costs
and expenses (including, without limitation, reasonable attorneys' fees and
expenses and court costs, where applicable).

             "Employee Benefit Plan" means (i) any “employee benefit plan” (as
defined in Section 3(3) of the Employee Retirement Income Security Act of 1974,
as amended), whether a single employer, a multiple employer or a multiemployer
plan, including each related trust, custodial account or insurance contract, or
(ii) any other plan, policy, program, practice or arrangement providing
compensation or benefits, including, without limitation, retirement, pension,
profit sharing, vacation, holiday, medical, severance, disability, death,
incentive compensation, stock option, or stock purchase or other similar
benefits, whether written or unwritten.

             "Environmental Law" means applicable federal, state, local or
foreign law relating to the protection of the environment or the use, storage,
handling, production, disposal, discharge, control or clean-up of any hazardous
substances, materials or wastes and which terms, for purposes of this definition
(n), are defined by the U.S. Environmental Protection Regulations.

             "Excluded Assets" means the property described on the Schedule of
Excluded Assets attached hereto as Exhibit B.

             "Excluded Liabilities" means the following liabilities and
obligations of Seller and its Affiliates, which are not to be assumed by Buyer
hereunder:

             i) all liabilities and obligations arising primarily out of or
relating to primarily the Excluded Assets;

             ii) all accounts payable outstanding on the Closing Date
attributable to the Business due to Affiliates of Seller and any third parties
unless representing prepayments for goods or services to be rendered in the
future;

             iii) all liabilities and obligations of Seller or any Affiliate for
Taxes for any taxable period, or portion thereof, ending on or before the
Closing Date;

             iv) all other liabilities and obligations for which Seller has
assumed responsibility pursuant to this Agreement.

             “Financial Statements” means the statements of Direct Assets and
Warranty Liability for the STERION® Sterilization Container System Business of
Johnson & Johnson, as of January 2, 2000 and January 3, 1999 and the related
statements of Direct Revenues and Expenses for the periods then ended.

             “Intellectual Property” means (a) all inventions (whether
patentable or unpatentable and whether or not reduced to practice), all
improvements thereto, and all patents, patent applications, and patent
disclosures, together with all reissuances, continuations,
continuations-in-part, revisions, extensions and reexaminations thereof, (b) all
trademarks, service marks, trade dress, logos, trade names, and corporate names,
internet domain names, together with all translations, adaptations, derivations
and combinations thereof and including all goodwill associated therewith and all
applications, registrations and renewals in connection therewith, (c) all
copyrightable works, all copyrights, and all applications, registrations and
renewals in connection therewith, (d) all trade secrets and confidential
business information (including ideas, research and development, know-how,
formulas, compositions, manufacturing and production processes and techniques,
technical data, designs, drawings, specifications, customer and supplier lists,
pricing and cost information, and business and marketing plans and proposals),
(e)  all other proprietary rights and (f) all copies and tangible embodiments
thereof (in whatever form or medium).

             “Jacksonville Facility” means Seller’s manufacturing facility,
which is leased pursuant to the Lease Agreement between Johnson & Johnson
Medical Division of Ethicon, Inc. and Robert Nichols, dated as of December 30,
1992, and located in Jacksonville, Texas.

             “Lien” means, with respect to any property or asset, any mortgage,
lien, pledge, charge, security interest or encumbrance in respect of such
property or asset.

              “Material Adverse Change” and “Material Adverse Effect” means any
event or situation that has a material adverse change or effect, respectively,
on the business, operations, assets, liabilities, results of operations, cash
flows or financial condition of the Business taken as a whole, except any such
effect resulting from or arising in connection with (i) this Agreement or the
transactions contemplated hereby, (ii) changes or conditions affecting the
sterilization container industry generally, (iii) changes in economic,
regulatory or political conditions generally, or (iv) resignations or departures
of Employees.

             “Net Inventory” means as of a particular date the total book value,
net of applicable reserves, of all finished Products held for sale,
work-in-process, Product-specific raw materials and supplies and trial sized
Products used for sampling, in each case, that are held or used exclusively in
connection with the manufacture, marketing or sale of the Products.

             “Patents” means, collectively, any patents and patent applications
in any country used exclusively in the Business together with all reissues,
continuations, revisions and extensions thereof, as listed on Schedule 3.11
hereto.

             “Person” means an individual, corporation, partnership, limited
liability company, association, trust or other entity or organization, including
a government or political subdivision or an agency or instrumentality thereof.

             “Products” means the rigid sterilization containers (including the
container lids, bases and trays) and the filters that are used with such
containers, each as manufactured by Seller on the date hereof.

             “Seller’s Knowledge” means any facts or circumstances known to
Seller.

             “Tax” and “Taxes” means all present or future taxes, charges, fees,
levies, or other assessments including, without limitation, income, excise,
property, value added, real estate, sales, payroll, transfer, and franchise
taxes imposed by any federal, state, county, or local government, or a
subdivision or agency thereof.  Such term shall include any interest, penalties,
or additions payable in connection with such taxes, charges, fees, levies,
duties, or other assessments.

             "Trademarks" means all of Seller’s right, title and interest in and
to the STERION and ULTRALLOY trademarks, together with any registrations and
applications for registrations therefor as set forth on Schedule 3.11.

             (b)        Each of the following terms is defined in the Section
set forth opposite such term:

              Term Section               Agreed Rate 2.4(c)              
Allocation 2.5               Business Intellectual Property 3.11(a)
              Buyer’s Accountants 2.4(a)(i)               Buyer’s Price
Adjustment Statement 2.4(a)(i)               Buyer’s Representatives Article III
              Claim 10.5               Closing 2.1               Closing Date
2.1               Continuing Employee 8.1               CPR 12.12(a)
              Indemnified Party 10.5               Indemnifying Party 10.5
              Negative Purchase Price Adjustment 2.4(b)               Notice of
Disagreement 2.4(a)(iii)               Positive Purchase Price Adjustment 2.4(b)
              Purchase Price 2.3               Purchase Price Adjustment Due
Date 2.4(c)               Required Consents 3.5               Released Employee
8.1               SEC 7.3               Selected Employee 8.1              
Seller Mark 6.3               Seller’s Accountants 2.4(a)(ii)              
Seller’s Price Adjustment Statement 2.4(a)(ii)               Seller’s
Representatives 6.2               Transition Employee 8.8

Section 1.2.  Interpretation. 

             (a)  Unless otherwise provided herein all monetary values stated
herein are expressed in United States currency.

             (b)  Each accounting term set forth herein and not otherwise
defined has the meaning accorded it under generally accepted accounting
principles in the United States as applied on a consistent basis by Seller.

             (c)  Any statute, statutory instrument, regulation, bylaw or other
requirement of U.S. federal, state or local law and any U.S. legal term for any
action, remedy, method of judicial proceeding, legal documents, legal status,
procedure, court, official or any legal concept or doctrine or other expression
shall in respect of any non-U.S. jurisdiction be deemed to include that which
most nearly approximates in such non-U.S. jurisdiction such U.S. statute,
statutory instrument, regulation, bylaw other requirement of law or legal term.

ARTICLE II:  CLOSING

Section 2.1.  Closing.

             The closing of the purchase and sale of the Assets and the
assumption of the Assumed Liabilities (the “Closing”) shall take place at the
offices of Johnson & Johnson, One Johnson & Johnson Plaza, New Brunswick, New
Jersey, at 10:00 A.M., local time, on May 25, 2001 or at such other place and
time as the parties may mutually agree (the “Closing Date”).  Purchaser
specifically acknowledges that time is of the essence because Seller’s intention
to exit the Business is or will become known to its employees, customers,
suppliers and others having dealings with Seller.  Notwithstanding the
foregoing, if the Closing fails to occur by June 29 ,  2001, then Seller, in
addition to any other rights it may have, shall have the right, exercisable by
written notice to Buyer, to terminate this Agreement, said termination to be
effective upon the date set forth in such notice.

Section 2.2.  Conveyance. 

             On the Closing Date and subject to the terms and conditions of this
Agreement, Seller shall sell, assign, transfer and deliver the Assets, and
assign and transfer the Assumed Liabilities, to Buyer, and Buyer shall purchase
and acquire the Assets, and assume the Assumed Liabilities, from Seller.

Section 2.3.  Purchase Price.

             In consideration of the sale, assignment, transfer and delivery of
the Assets to be sold, assigned, transferred and delivered pursuant to this
Agreement, Buyer shall pay to Seller an amount equal to US$2,700,000.00 (the
“Purchase Price”) in immediately available funds.

Section 2.4.  Purchase Price Adjustment.

             For the purposes of clarification only, Seller is retaining all
Accounts Payable and Accounts Receivable of the Business and the only purchase
price adjustment after Closing will be the adjustment of the Net Inventory
pursuant to this Section 2.4.

(a)
             (i) Within sixty (60) days after the Closing Date, Buyer shall
cause its independent certified public accountants (“Buyer’s Accountants”) to
prepare and deliver to Seller a statement, the (“Buyer’s Price Adjustment
Statement”) setting forth the difference between the Net Inventory as of the
Closing Date and $771,179.  In connection with the preparation of the Buyer’s
Price Adjustment Statement, Buyer shall take and prepare a physical count of
inventory included in the Assets as of the close of business on the Closing Date
and Buyer’s Accountants shall observe and audit such physical count and deliver
to Seller a certificate that the Buyer’s Price Adjustment Statement was prepared
in accordance with the Accounting Principles.  Buyer shall cause Buyer’s
Accountants to include with such certificate a copy of Buyer’s Accountants’
workpapers or otherwise make such workpapers available for review by Seller and
Seller’s Accountants.  If Buyer’s Accountants fail to deliver the Buyer’s Price
Adjustment Statement to Seller within sixty (60) days after the Closing Date the
Net Inventory shall be deemed to be an amount equal to $771,179, and this amount
shall be final and binding upon the parties.

             (ii) If Buyer’s Accountants timely deliver the Buyer’s Price
Adjustment Statement to Seller and Seller disagrees with it, Seller shall have
the right to have its independent certified public accountants (“Seller’s
Accountants”) prepare and deliver to Buyer within sixty (60) days after receipt
of the Buyer’s Price Adjustment Statement its own Price Adjustment Statement
(“Seller’s Price Adjustment Statement”) prepared in accordance with the
Accounting Principles.  If Seller fails to deliver the Seller’s Price Adjustment
Statement to Buyer within sixty (60) days after receipt of the Buyer’s Price
Adjustment Statement, the Buyer’s Price Adjustment Statement shall be final and
binding upon the parties.

             (iii) If Seller’s Accountants timely deliver the Seller’s Price
Adjustment Statement to Buyer and Buyer fails to deliver a notice of
disagreement (a “Notice of Disagreement”) with the Seller’s Price Adjustment
Statement to Seller within thirty (30) days after receipt of the Seller’s Price
Adjustment Statement, the Seller’s Price Adjustment Statement shall be final and
binding upon the parties.

             (iv) If Buyer delivers a timely Notice of Disagreement to Seller,
Buyer and Seller shall select other independent certified public accountants to
be mutually agreed upon, who shall determine the Net Inventory at the Closing
Date in accordance with the Accounting Principles, and that determination shall
be binding upon both Buyer and Seller.

             For clarification, the Accounting Principles used to value the
inventory shall be consistent with the methodology used in  the Financial
Statements, a copy of which has previously been provided to Buyer. The fees and
expenses of the certified independent accountants selected by both Buyer and
Seller pursuant to Section 2.4(a)(iv) shall be borne one half each by Buyer and
Seller.  Buyer and Seller acknowledge and agree that the provisions of Sections
12.12 and 12.13 shall not apply to disputes described in this Section 2.4(a).

             (b)  If the final Price Adjustment Statement discloses a positive
net change to the specific items included therein, then the amount of such
positive net change (the "Positive Purchase Price Adjustment") shall be added to
the Purchase Price.  If the Price Adjustment Statement discloses a negative net
change to the specific items included therein then the Purchase Price shall be
reduced by the amount of such negative net change (the "Negative Purchase Price
Adjustment").

             (c)  Not later than three (3) business days after the determination
of the final Price Adjustment Statement (such third business day being the
"Purchase Price Adjustment Due Date"), Buyer shall pay to Seller by wire
transfer of immediately available funds to such bank account as Seller shall
designate in writing to Buyer, the Positive Purchase Price Adjustment, if any,
plus interest thereon from the Closing Date through the date of payment at the
prime rate published by the Wall Street Journal as that rate may vary from time
to time, or if that rate is no longer published, a comparable rate ("Agreed
Rate").

             (d)  On or before the Purchase Price Adjustment Due Date, Seller
shall pay to Buyer, by wire transfer of immediately available funds to such bank
account as Buyer shall designate in writing to Seller, the Negative Purchase
Price Adjustment, if any, plus interest thereon from the Closing Date through
the date of payment at the Agreed Rate.

Section 2.5.  Allocation of Purchase Price.

             The parties agree that the Purchase Price shall be allocated as
specified in Schedule 2.5 hereto.  In the event of any adjustment in the
Purchase Price pursuant to Section 2.4, the amount of any such adjustment due to
an increase or decrease in value of one of the categories as to which the
Purchase Price has been allocated shall be allocated to or deducted from each
such category of assets or liabilities in an amount equal to the actual increase
or decrease occurring with respect to that particular category of asset or
liability.  Buyer and Seller agree to (i) be bound by the allocation specified
in Schedule 2.5 (the “Allocation”), (ii) act in accordance with the Allocation
in the preparation of financial statements and filing of all Tax returns
(including, without limitation, filing Form 8594 with its federal income Tax
return for the taxable year that includes the date of the Closing) and (iii)
take no position inconsistent with the Allocation for all Tax purposes.

Section 2.6.  Assumption of Liabilities.

             Buyer hereby agrees to assume the Assumed Liabilities as of the
Closing Date.  Buyer shall perform and discharge all obligations under the
Assumed Liabilities (including, without limitation, all Assumed Agreements) as
and when such obligations become due and shall promptly reimburse Seller for the
performance by Seller (or its Affiliates) of any such obligation the performance
of which by Buyer is not accepted by the obligee in the exercise of such
obligee's lawful rights.  After the Closing, Buyer shall pay all Assumed
Liabilities as and when such obligations become due.

Section 2.7.  Instruments of Transfer.

             (a)  At the Closing, Buyer will deliver to Seller an agreement in
form reasonably acceptable to Seller whereby Buyer assumes Seller's obligations
with respect to Assumed Agreements, to the extent such obligations relate to
activities under the Assumed Agreements occurring after the Closing Date. 
Except as specifically provided in this Agreement, Buyer shall not assume or be
obligated to pay, perform or otherwise discharge any Excluded Liabilities.
Seller will deliver to Buyer at the Closing such bills of sale, assignments and
other instruments of assumption and transfer, as Buyer shall reasonably request
to effectively convey and transfer all of the Assets to be sold, assigned,
transferred, or delivered hereunder; provided, however, with respect to the
Trademarks, Seller will deliver to Buyer at Closing a general trademark
assignment of the worldwide rights to the Trademarks, and Buyer will create, for
post-Closing execution, the individual country assignments and associated
documents to effect change of title to the Trademarks in a particular country. 
All risk of loss with respect to the Assets (whether or not covered by
insurance) shall be on the Seller up to the time of Closing, whereupon such risk
of loss shall pass to Buyer.

             (b)  Buyer shall deliver to Seller at the Closing such instruments
of assumption, in form reasonably satisfactory to Seller, as shall be effective
to assure that Buyer will perform or reimburse Seller for the performance of the
obligations described in Section 2.6.

Section 2.8.  Sales and Transfer Taxes and Fees.

             All applicable sales, transfer, documentary, use, filing, recording
and other taxes and fees that may be levied on the sale, assignment, transfer or
delivery of the Assets to be sold and transferred as provided herein shall be
borne by Buyer.  Seller shall be responsible for federal and state taxes imposed
for gains, if any, on the sale of Assets.

Section 2.9.  Non-Assignability of Assets.

             Nothing in this Agreement or any document delivered hereto shall be
deemed to constitute or require an assignment or an attempt to assign any
contract if the attempted assignment thereof, without the consent of the other
party thereto, would constitute a breach thereof or materially adversely affect
the rights of Seller and its assignee thereunder.  If, after Seller and Buyer
shall have used all reasonable efforts to obtain such consents from any such
Persons with respect to the assignment of one or more contracts that the parties
mutually agree should be an Assumed Agreement, any such consent shall not have
been obtained at or prior to the Closing, or the attempted assignment of such
contract or agreement without such consent at the Closing would have a
materially adverse effect on such rights or Buyer would not in fact receive such
rights, Seller will cooperate with Buyer, at Buyer's expense in any reasonable
arrangement designed to provide for Buyer the benefits thereunder.

ARTICLE III: REPRESENTATIONS AND WARRANTIES OF SELLER

             Buyer acknowledges and agrees that the Assets are sold “as is” and
Buyer agrees to accept the Assets in the condition they are in on the Closing
Date based on its own inspection, examination and determination with respect to
all matters, and without reliance upon any express or implied representations or
warranties of any nature made by, on behalf of or imputed to Seller, except as
expressly set forth in this Article III.  Without limiting the generality of the
foregoing, Buyer acknowledges that Seller makes no representation or warranty
with respect to (i) any projections, estimates or budgets delivered or made
available to Buyer of future revenues, future results of operations (or any
component thereof), future cash flows or future financial condition (or any
component thereof) of the Business or the future business and operations of the
Business or (ii) any other information or documents made available to Buyer or
its counsel, financial advisors, auditors and other authorized representatives
(collectively, “Buyer’s Representatives”) with respect to the Business, except
as expressly set forth in this Article III.   BUYER AGREES THAT THE
REPRESENTATIONS AND WARRANTIES GIVEN HEREIN BY SELLER ARE IN LIEU OF, AND BUYER
HEREBY EXPRESSLY WAIVES ALL RIGHTS TO, ANY IMPLIED WARRANTIES WHICH MAY
OTHERWISE BE APPLICABLE BECAUSE OF THE PROVISIONS OF THE UNIFORM COMMERCIAL CODE
OR ANY OTHER STATUTE, INCLUDING, WITHOUT LIMITATION, THE WARRANTIES OF
MERCHANTABILITY AND FITNESS FOR A PARTICULAR PURPOSE.

             Subject to the foregoing and except as set forth in the disclosure
schedules attached hereto, Seller represents and warrants to Buyer as of the
date hereof that:

Section 3.1.  Corporate Existence and Power. 

             Seller is a division of Ethicon, Inc., a corporation duly
organized, validly existing and in good standing under the laws of New Jersey,
and has all requisite corporate power and all governmental licenses,
authorizations, permits, consents and approvals required to carry on the
Business as now conducted, except for those licenses, authorizations, permits,
consents and approvals the absence of which would not have a Material Adverse
Effect.

Section 3.2.  Corporate Authorization. 

             The execution, delivery and performance by Seller of this Agreement
and the consummation of the transactions contemplated hereby are within Seller’s
corporate powers and have been duly authorized by all necessary corporate action
on the part of Seller.  This Agreement constitutes a valid and binding
obligation of Seller, enforceable against Seller in accordance with its terms,
subject to general principles of equity and except as the enforceability thereof
may be limited by applicable bankruptcy, insolvency, reorganization or other
similar laws of general application relating to creditors' rights.

Section 3.3.  Governmental Authorizations. 

             The execution, delivery and performance by Seller of this Agreement
and the consummation of the transactions contemplated hereby require no action
by or in respect of, or material filing with, any governmental body, agency or
official other than any such action or filing as to which the failure to make or
obtain would not have a Material Adverse Effect.

Section 3.4.  Noncontravention. 

             The execution, delivery and performance by Seller of this Agreement
and the consummation of the transactions contemplated hereby do not and will not
(i) violate the certificate of incorporation or bylaws of Seller, (ii) violate
any applicable law, rule, regulation, judgment, injunction, order or decree,
except for any such violations which would not reasonably be expected to have a
Material Adverse Effect, (iii) except as to matters which would not reasonably
be expected to have a Material Adverse Effect and assuming the obtaining of all
Required Consents, constitute a default under or give rise to any right of
termination, cancellation or acceleration of any right or obligation or to a
loss of any benefit relating to the Business to which Seller is entitled under
any provision or any agreement or other instrument binding upon Seller or (iv)
result in the creation or imposition of any Lien on any Assets, except for
Permitted Liens.

Section 3.5.  Required Consents. 

             Schedule 3.5 sets forth each agreement or instrument binding upon
Seller requiring a consent or other action by any Person as a result of the
execution, delivery and performance of this Agreement, except such consents or
actions as would not, individually or in the aggregate have a Material Adverse
Effect if not taken or received by the Closing Date (the “Required Consents”).

Section 3.6.  Financial Statements. 

             Prior to the date hereof, Seller has delivered to Buyer true,
complete and correct copies of the Financial Statements.  The Financial
Statements, to Seller’s Knowledge, present fairly, in all material respects, the
direct assets and warranty liability of the Business, as of January 2, 2000 and
January 3, 1999 and the direct revenues and expenses of the Business for the
periods then ended, in conformity with generally accepted accounting principles
in the United States as described in Note 2 to the Financial Statements.

Section 3.7.  Compliance with Laws; Licenses and Permits. 

             To Seller’s Knowledge, Seller’s conduct of the Business and use of
the Assets are not in violation, in any material respect, of any applicable
laws, rules, regulations or ordinances of any governmental authority, which
violation would have a Material Adverse Effect.

Section 3.8.  Contracts and Commitments. 

             (a) Schedule 3.8 hereto identifies each written contract, agreement
or commitment of Seller currently in effect which is material to the operation
of the Business, and which (i) has an unexpired term greater than twelve months
or (ii) requires aggregate future payments in excess of $50,000 by Seller or the
other party thereto or (iii) is the lease for the manufacturing site for the
Business; except for purchase or sales orders, those contracts, agreements or
commitments for the purchase or sale of goods or services entered into in the
ordinary course of the Business and any non-disclosure or confidentiality
agreements.

             (b)  Each of the contracts listed on Schedule 3.8 constitutes a
valid and binding agreement of Seller (subject to bankruptcy, insolvency,
reorganization, moratorium and similar laws of general application relating to
or affecting creditors' rights and to general equity principles) and is in full
force and effect.  Seller is not in, nor, to the best of Seller's Knowledge,
alleged to be in, breach or default under, any of the Contracts and, to the best
of Seller's Knowledge, no other party to any of the Contracts is in breach or
default thereunder, except in each case, such defaults or breaches which would
not have a Material Adverse Effect.

Section 3.9.  Litigation. 

             To Seller’s Knowledge, there is no action, suit, investigation or
proceeding pending threatened against the Business before any court or
arbitrator or any governmental body, agency or official which, if determined
adversely against Seller, would have a Material Adverse Effect or which in any
manner challenges or seeks to prevent, enjoin, alter or materially delay the
transactions contemplated by this Agreement.

Section 3.10.  Compliance with Laws and Court Orders.  

             To Seller’s Knowledge, Seller is not in violation of any law, rule,
regulation, judgment, injunction, order or decree applicable to the Assets or
the conduct of the Business, except for violations that have not had and could
not be reasonably be expected to have, individually or in the aggregate, a
Material Adverse Effect.

Section 3.11.  Intellectual Property. 

             (a) Seller owns or has sufficient rights to use the intellectual
property set forth on Schedule 3.11(a) (collectively, the “Business Intellectual
Property”).  To Seller’s Knowledge, there are no adverse third party actions
pending against Seller in any court alleging that the Business Intellectual
Property infringes upon the intellectual property rights of a third party.

             (b)  Schedule 3.11(b) sets forth a list of all licenses,
sublicenses and other agreements to which Seller is a party and pursuant to
which any person is authorized to use any of the Business Intellectual Property.

             (c)  Except as set forth on Schedule 3.11(c), no Business
Intellectual Property is subject to any outstanding judgment, injunction, order,
decree or agreement restricting the use thereof by Seller with respect to the
Business or restricting the licensing thereof by Seller to any Person, except
for any judgment, order, decree or agreement which would not reasonably be
expected to have a Material Adverse Effect.

Section 3.12.  Finders’ Fees. 

             There is no investment banker, broker, finder or other intermediary
which has been retained by or is authorized to act on behalf of Seller who might
be entitled to any fee or commission from Buyer in connection with the
transactions contemplated by this Agreement.

Section 3.13.  Warranty Obligations.  

             To Seller’s Knowledge, there are no material warranty obligations
that are outside the ordinary course of business with respect to Products sold,
rented or otherwise conveyed by Seller to unaffiliated third parties.

Section 3.14.  Compliance with Environmental Laws.

             Except as set forth on Schedule 3.14, to Seller’s knowledge, (i)
the operation of the Jacksonville Facility by Seller is in compliance in all
material respects with all Environmental Laws, including all applicable
Environmental Laws with respect to the registration and testing of underground
or above ground storage tanks; (ii) at no time prior to the Closing Date has
Seller disposed of, stored or released any hazardous substances to, in or at the
Jacksonville Facility in violation of, or in a manner which could give rise to
liability under, any Environmental Law as in effect at such time (or any such
Environmental Law which imposes retroactive liability); (iii) in the last three
years, Seller has not received any written notice, report or information
regarding any liabilities or potential liabilities, including any investigatory,
remedial or corrective obligations, with respect to the Jacksonville Facility
arising under any Environmental Law, except to the extent described or discussed
in any internal or external environmental audit or assurance review, copies of
which have been delivered to Buyer heretofore; (iv) Seller has obtained all
material environmental approvals and permits necessary for the conduct of the
Business at the Jacksonville Facility and all such approvals and permits are in
good standing; (v) Seller is in material compliance with the terms and
conditions of such environmental approvals and permits, and (vi) neither Seller
nor any portion of the Jacksonville Facility is subject to any outstanding
order, decree or judgment from any governmental authority with respect to the
generation, treatment, storage, presence, disposal, transportation or release of
any hazardous substance in, on or under the Jacksonville Facility.

ARTICLE IV:  REPRESENTATIONS AND WARRANTIES OF BUYER

             Buyer represents and warrants to Seller as of the date hereof as
follows:

Section 4.1.  Corporate Existence and Power. 

             Buyer is a corporation duly organized, validly existing and in good
standing under the laws of Minnesota, and has all requisite corporate power and
all material governmental licenses, authorizations, permits, consents and
approvals required to carry on its business as now conducted.

Section 4.2.  Corporate Authorization. 

             The execution, delivery and performance by Buyer of this Agreement
and the consummation of the transactions contemplated hereby are within the
corporate powers of Buyer and have been duly authorized by all necessary
corporate action on the part of Buyer.  This Agreement constitutes a valid and
binding obligation of Buyer, enforceable against Buyer in accordance with its
terms, subject to general principles of equity and except as the enforceability
thereof may be limited by applicable bankruptcy, insolvency, reorganization or
other similar laws of general application relating to creditors' rights.

Section 4.3.  Governmental Authorizations. 

             Except as set forth in Schedule 4.3, the execution, delivery and
performance by Buyer of this Agreement and the consummation of the transactions
contemplated hereby require no material action by or in respect of, or material
filing with, any governmental body, agency or official.

Section 4.4.  Noncontravention. 

             The execution, delivery and performance by Buyer of this Agreement
and the consummation of the transactions contemplated hereby do not and will not
(i) violate the certificate of incorporation or bylaws of Buyer, (ii) violate in
any material respects any applicable law, rule, regulation, judgment,
injunction, order or decree, or (iii) require any consent, approval,
authorization or other action by any Person under any agreement or other
instrument binding upon Buyer.

Section 4.5.  Financing. 

             Buyer has sufficient cash, available lines of credit or other
sources of immediately available funds to enable it to make payment of the
Purchase Price and any other amounts to be paid by it hereunder.

Section 4.6.  Litigation. 

             There is no action, suit investigation or proceeding pending
against, or to the knowledge of Buyer, threatened against or affecting, Buyer
before any court or arbitrator or any governmental body, agency or official
which in any manner challenges or seeks to prevent, enjoin, alter or materially
delay the transactions contemplated by this Agreement.

Section 4.7.  Finders’ Fees. 

             There is no investment banker, broker, finder or other intermediary
which has been retained by or is authorized to act on behalf of Buyer who might
be entitled to any fee or commission from Seller or any of its Affiliates upon
consummation of the transactions contemplated by this Agreement.

Section 4.8.  Inspections; No Other Representations.

             Buyer is an informed and sophisticated purchaser, and has engaged
expert advisors, experienced in the evaluation and purchase of property and
assets such as the Assets, the Assumed Agreements and the Assumed Liabilities as
contemplated hereunder.  Buyer has undertaken such investigation and has been
provided with and has evaluated such documents and information as it has deemed
necessary to enable it to make an informed and intelligent decision with respect
to the execution, delivery and performance of this Agreement.  Buyer
acknowledges that Seller has given Buyer complete and open access to the key
employees, documents and facilities of the Business and Buyer will undertake
prior to Closing such further investigation and request such additional
documents and information as it deems necessary.  Buyer acknowledges and agrees
with the matters addressed in the first paragraph of Article III and further
acknowledges that it is aware of and accepts the risks associated with
consummating the transactions contemplated herein, including the risk that the
Business may not perform as anticipated or desired after the Closing Date.

ARTICLE V:  COVENANTS OF SELLER

Section 5.1. Conduct of the Business. 

             From the date hereof until the Closing Date, Seller shall conduct
the Business in the ordinary course consistent with past practice and shall use
commercially reasonable efforts to preserve intact the business organizations
and relationships with third parties and to keep available the services of the
present employees of the Business.  Without limiting the foregoing, from the
date hereof until the Closing Date, Seller will not, without the prior consent
of Buyer:

             (a)  with respect to the Business, acquire a material amount of
assets from any Person;

             (b)  sell, lease, license or otherwise dispose of any Assets except
(i) pursuant to existing contracts or commitments or (ii) otherwise in the
ordinary course consistent with past practice;

             (c)  agree or commit to do any of the foregoing.

Section 5.2.  Access to Information; Confidentiality. 

             (a) From the date hereof until the Closing Date, Seller will, upon
reasonable and adequate prior notice, (i) give Buyer and Buyer’s Representatives
reasonable access to the offices, properties, books and records of Seller
pertaining to the Business, (ii) furnish to Buyer and Buyer’s Representatives
such financial and operating data and other information relating to the Business
as Buyer and Buyer’s Representatives may reasonably request and (iii) instruct
the employees, counsel and financial advisors of Seller to cooperate with Buyer
in its investigation of the Business.  Any investigation pursuant to this
Section shall be conducted in such manner as not to interfere unreasonably with
the conduct of the business of Seller.  Notwithstanding the foregoing, Buyer
shall not have access to personnel records of Seller relating to individual
performance or evaluation records, medical histories or other information or
agreements which in Seller’s good faith opinion is sensitive or the disclosure
of which could subject Seller to risk of liability.

             (b)  On and after the Closing Date, Seller will, upon reasonable
and adequate prior notice, afford promptly to Buyer and its agents reasonable
access to its books of account, financial and other records (including, without
limitation, accountant’s work papers), information, employees and auditors to
the extent necessary or useful to Buyer in connection with any audit,
investigation, dispute or litigation or any other reasonable business purpose
relating to the Business; provided that any such access by Buyer shall not
unreasonably interfere with the conduct of the business of Seller.  Buyer shall
bear all out-of-pocket costs and expenses (including, without limitation,
attorneys’ fees, but excluding reimbursement for general overhead, salaries and
employee benefits) reasonably incurred in connection with the foregoing.

Section 5.3.  Notices of Certain Events. 

             Seller shall promptly notify Buyer of:

             (a)  any notice or other communication from any Person alleging
that the consent of such Person is or may be required in connection with the
transactions contemplated by this Agreement;

             (b)  any notice or other communication from any governmental or
regulatory agency or authority in connection with the transactions contemplated
by this Agreement; and

             (c)  any actions, suits, claims, investigations or proceedings
commenced relating to Seller or the Business that, if pending on the date of
this Agreement, would have been required to have been disclosed pursuant to
Section 3.9.

ARTICLE VI:  COVENANTS OF BUYER

Buyer agrees that:

Section 6.1.  Confidentiality. 

             Prior to the Closing Date and after any termination of this
Agreement, Buyer will hold, and will use its reasonable efforts to cause its
respective affiliates, officers, directors, employees, accountants, counsel,
consultants, advisors and agents to hold, in confidence, unless compelled to
disclose by judicial or administrative process or by other requirements of law,
all confidential documents and information concerning the Business or Seller
furnished to Buyer or Buyer’s Representatives (as defined in Section 5.2) in
connection with the transactions contemplated by this Agreement, except to the
extent such information can be shown to have been (i) previously known on a
nonconfidential basis by Buyer, (ii) in the public domain through no fault of
Buyer or (iii) later lawfully acquired by Buyer from sources other than Seller;
provided that Buyer may disclose such information to Buyer’s Representatives in
connection with the transactions contemplated by this Agreement so long as
Buyer’s Representatives are informed by Buyer of the confidential nature of such
information and are directed by Buyer to treat such information confidentially. 
Buyer shall be responsible for any failure to treat such information
confidentially by Buyer’s Representatives.  The obligation of Buyer to hold any
information in confidence shall be satisfied if it exercises the same care with
respect to such information as it would to preserve the confidentiality of its
own similar information.  If this Agreement is terminated, Buyer will, and will
use its reasonable efforts to cause Buyer’s Representatives to, destroy or
deliver to Seller, upon request, all documents and other materials, and all
copies thereof, obtained by Buyer or on Buyer’s behalf from Seller in connection
with this Agreement that are subject to such confidence.

Section 6.2.  Access. 

             On and after the Closing Date, Buyer will afford promptly to Seller
and its counsel, financial advisors, auditors and other authorized
representatives (collectively, “Seller’s Representatives”) reasonable access to
its properties, books, records, employees and auditors to the extent necessary
to permit Seller to determine any matter relating to its rights and obligations
hereunder or to any period ending on or before the Closing Date; provided that
any such access shall not unreasonably interfere with the conduct of the
business of Buyer.  Seller will hold, and will use its reasonable efforts to
cause Seller’s Representatives to hold, in confidence, unless compelled to
disclose by judicial or administrative process or by other requirements of law,
all confidential documents and information concerning Buyer or the Business
provided to it pursuant to this Section.

Section 6.3.  Trademarks; Tradenames. 

             After the Closing, Buyer shall not use any Intellectual Property of
Seller; provided that Buyer may sell any finished Products or use any packaging
supplies or promotional materials included in the Assets which bears any
trademark or tradename included in the Seller Intellectual Property (such
trademark or tradename being hereinafter referred to as a “Seller Mark”), in
each case, for a period not to exceed six (6) months.  In connection with sale
or use of Products, packaging supplies or promotional materials bearing a Seller
Mark, Buyer agrees (i) to identify any Products manufactured by Buyer, but on
which Buyer uses packaging supplies bearing a Seller Mark pursuant to this
Section 6.3, with a special product code marking to be advised and agreed
between Buyer and Seller prior to Closing and to affix a label indicating that
such Products are manufactured and/or distributed by or on behalf of Buyer over
any Seller Mark showing on such packaging supplies and (ii) in all promotional
material included in the Assets and used by Buyer, to affix a label indicating
that Buyer is the owner of the Business and that the Products are manufactured
and/or distributed by or on behalf of Buyer over any Seller Mark showing in such
promotional materials. Notwithstanding the above, Buyer understands and agrees
that Seller shall not be responsible for, and makes no warranties regarding, the
content of any packaging supplies or promotional materials included in the
Assets and that Buyer’s use, dissemination and distribution of any such
packaging supplies and promotional material shall be at Buyer’s own risk.

Section 6.4.  Returned Goods. 

             Buyer agrees that for six months after the Closing Date, it will
adhere to Seller's current returned goods policy with respect to all Products
manufactured or distributed by the Business, whether sold by Buyer or Seller, to
the extent any such returned Products bear any Seller Mark or were sold by
Seller.

ARTICLE VII: COVENANTS OF BUYER AND SELLER

             Buyer and Seller agree that:

Section 7.1.  General. 

             Each of the parties will use reasonable efforts to take all action
and to do all things necessary, proper or advisable in order to consummate and
make effective the transactions contemplated by this Agreement (including
satisfaction, but not waiver, of the closing conditions hereto).

Section 7.2.  Further Assurances. 

             (a)  Seller and Buyer shall from time to time, and without further
consideration, promptly execute and deliver such other documents, certificates,
agreements and other writings and to take such other actions as may be necessary
or desirable in order to consummate or implement expeditiously the transactions
contemplated by this Agreement and to vest in Buyer good title to the Assets. 
All out-of pocket expenses involved in honoring such requests shall promptly be
reimbursed by the requesting party to the other.

             (b)  Within six (6) months after the Closing, Buyer shall, at its
expense, prepare and submit to Seller for signature the documentation necessary
to record the transfer of the Trademarks.  Buyer shall thereafter exert
reasonable efforts to promptly complete the recordation of such transfer.  After
the Closing, Seller’s obligation with respect to the maintenance of trademark
registrations, patent and patent applications not yet transferred to Buyer shall
be limited to prompt transmittal to Buyer of written notices relating thereto
which are received by Seller.

             (c)  Seller and Buyer shall cooperate with one another (i) in
determining whether any action by or in respect of, or filing with, any
governmental body, agency, official or authority is required, or any actions,
consents, approvals or waivers are required to be obtained from parties to any
material contracts, in connection with the consummation of the transactions
contemplated by this Agreement and (ii) in taking such actions or making any
such filings, furnishing information required in connection therewith and timely
seeking to obtain any such actions, consents, approvals or waivers.

Section 7.3.  Public Announcements. 

             No party to this Agreement shall originate any publicity, news
release or other public announcement, written or oral, whether relating to this
Agreement or the existence of any arrangement between the parties, without the
prior written consent of the other party whether named in such publicity, news
release or other public announcement or not, except where such publicity, news
release or other public announcement is required by law or the rules of any
securities exchange; provided that in such event, the party issuing same shall
still be required to consult with the other party whether named in such
publicity, news release or public announcement or not, a reasonable time prior
to its release to allow the other party to comment thereon and, after its
release, shall provide the other party with a copy thereof. If Buyer, based on
the advice of its counsel, determines that this Agreement, or any of the other
documents executed in connection herewith, must be filed with the Securities and
Exchange Commission (“SEC”), then Buyer, prior to making any such filing, shall
provide Seller and its counsel with a redacted version of this Agreement (or any
other related documents) which it intends to file, and will give due
consideration to any comments provided by Seller or its counsel and use
reasonable efforts to ensure the confidential treatment by the SEC of those
sections specified by Seller or its counsel.  Buyer agrees to use reasonable
efforts to comply with Seller’s reasonable requests to redact certain parts of
this Agreement in connection with any public filing, including, without
limitation, the names of all employees in Exhibits D, F and G and the Severance
Pay Plan Benefit Formula (Exhibit E) in its entirety.

Section 7.4.  Insurance.

             As of the Closing Date, the coverage under all insurance policies
related to the Business shall continue in force only for the benefit of Seller
and its Affiliates, and not for the benefit of Buyer or the Business.  As of the
Closing Date, Buyer agrees to arrange for its own insurance policies with
respect to the Business covering all periods and agrees not to seek, through any
means, to benefit from any of Seller's or its Affiliates' insurance policies
which may provide coverage for claims relating in any way to the Business on or
prior to the Closing Date.

Section 7.5.  Payments from Third Parties.

             In the event that, on or after the Closing Date, either party shall
receive any payments or other funds due to the other pursuant to the terms
hereof or otherwise, then the party receiving such funds shall promptly forward
such funds to the proper party.

ARTICLE VIII:  EMPLOYEE MATTERS

Section 8.1.  Employees.

             Within the 20-day period after the date of this Agreement, Buyer
will have the option of interviewing and making an offer of generally Comparable
Employment (as defined below) in writing to those Employees listed on Exhibit D
hereto (each, a “Selected Employee”). While Seller will cooperate with Buyer to
assist Buyer to hire and retain the services of all Selected Employees, Buyer
acknowledges and agrees that the Selected Employee has the final decision
whether to transfer with the Business and the failure of one or more Selected
Employee(s) to accept an offer of employment from Buyer shall not be deemed to
be a Material Adverse Event. Any Selected Employee who does not receive a
written offer of employment from Buyer in such 20-day period shall be free to
look for and, subject to Section 8.8, accept another position either within or
without the Johnson & Johnson Family of Companies (each, a “Released Employee”).
Any Selected Employee who does receive and accept a written offer of employment
from Buyer in such 20-day period shall be deemed to be a “Continuing Employee.”
For the purposes of this Article VIII, "Comparable Employment" shall mean a
position which has essentially the same job description and financial
compensation, which can include, without limitation, base salary, annual
performance and incentive bonuses, Certificates of Extra Compensation dividends
and vesting, and 401(k) match, as the position which such Selected Employee had
immediately prior to the Closing. Nothing in this Article VIII shall be
construed to create any third party beneficiary rights in or on behalf of any
Employee or other person.

Section 8.2.  Terms of Employment.

              Prior to the Closing Date, Seller shall retain the right to
continue its compensation practices consistent with past practice.  After the
Closing Date, Buyer agrees to maintain and continue such generally Comparable
Employment for each Continuing Employee for a period of at least twelve (12)
months following the Closing Date, except for any such Employee whose employment
is terminated for failure to perform or otherwise “for cause.” Notwithstanding
the foregoing Section 8.2: Buyer may terminate a Continuing Employee in the
period between the Closing Date and the twelve-month anniversary of the Closing
Date, provided that each Continuing Employee so terminated shall receive from
Buyer the base salary or wage and benefits that would have been paid or provided
for the period from the date of termination through the end of that twelve month
period as well as severance benefits of no less coverage or aggregate benefit
(recognizing all service with Seller and Buyer and their respective Affiliates)
than the greater in value of (i) those severance benefits (including the
continuation of medical and dental insurance coverage at the same premium cost
as was applicable during active employment) which such Employee would have
received under Seller's severance plan in effect immediately prior to the
Closing (a summary of benefits is annexed hereto as Exhibit E), (ii) such
then-current severance benefits in effect under Buyer's severance plan at such
time, or, (iii) any other severance benefits required to be paid by law.

Section 8.3.  Benefits.

             Unless otherwise specified in this Article VIII, each Continuing
Employee will be covered under the employee benefit plans of Buyer available to
other employees of Buyer who are employed in similar categories of employment. 
Buyer shall offer each non-union Continuing Employee the opportunity, as of the
Closing Date, to participate in all of Buyer's employee benefit plans for which
each such Employee would be eligible under the guidelines for such plans. 
Within the 20-day period after the date of this Agreement, Buyer shall provide
to Seller summaries of the material terms and conditions of and guidelines for
Buyer's employee benefit plans (including, but not limited to, medical and
dental insurance plans, life insurance plan, pension plan, savings plan,
short-term and long-term disability plans, employee stock ownership plan,
vacation plan and severance or termination plan).  For vesting and eligibility
purposes under all of Buyer's employee benefit plans, all Continuing Employees
shall be given full credit for all service with Seller, Seller's Affiliates or
Seller's former Affiliates.  In addition to such recognition of all such prior
service for purposes of vesting and eligibility, all Continuing Employees shall
be given credit for such prior service for purposes of (i) accrual of severance
benefits and (ii) accrual of vacation benefits.  Exhibit F hereto lists all
periods of service of a Continuing Employee with Seller, Seller's Affiliates or
Seller's former Affiliates, and Buyer shall be entitled to rely on such Exhibit
F for the purposes of determining periods of prior service under this Section
8.3; provided that Seller shall update Exhibit F at the Closing.

Section 8.4.  Benefits Requirements.

             Buyer agrees that in complying with the benefit requirements set
forth in this Article VIII: (a) no pre-existing medical condition of any
Continuing Employee or his or her eligible dependents shall cause Buyer to deny,
delay or otherwise alter coverage under Buyer's benefit plans to any such person
and (b) all expenses incurred by Continuing Employees in 2001 prior to the
Closing Date for deductible amounts or maximum out-of-pocket amounts for 2001
under Seller’s comprehensive medical/dental benefit plan will be applied towards
and reduce, on a dollar for dollar basis, any such amounts under Buyer's
analogous plan(s).

Section 8.5.  2001 Vacation.

             If after deduction of vacation time actually taken by a Continuing
Employee in 2001, such Employee would be entitled to more vacation time in 2001
under Seller's vacation policy, such Employee shall be entitled to such excess
vacation time without pay.  Seller agrees to pay each Employee for all accrued
and unused vacation through the Closing Date as set forth in Exhibit G hereto.

Section 8.6.  Seller Obligations.

             Employees who have vested rights or entitlement to benefits under
any of the benefit plans of Seller or its Affiliates shall remain entitled to
receive such benefits in accordance with the terms of such plans.  Seller and
its Affiliates remain responsible for death claims based on death occurring on
or before the Closing Date and for medical and dental claims for services
rendered to covered employees and their eligible dependents on or before the
Closing Date as well as any benefits available to and elected by Employees under
the extension of benefits provisions of Seller's (and to the extent applicable,
its Affiliates') benefit plans.  It is understood and agreed that except as
expressly set forth in this Article VIII, Buyer shall not assume (a) any
liability for pension plan benefits or under any employee benefit plan sponsored
by Seller (or any of its Affiliates) which may be owing to any Employee as a
result of his or her employment with Seller (or any of its Affiliates) or (b)
any other obligation or liability of Seller (or any of its Affiliates) (i) to
any present or former employee of Seller (or any of its Affiliates) arising as a
result of his employment with Seller (or any of its Affiliates), including,
without limitation, compensation, vacation, severance or termination pay or (ii)
otherwise arising from Seller’s employer-employee relationship with the
Employees.

Section 8.7.  Disabled Employees and Dependents.

             Employees receiving short- or long-term disability benefits as of
the Closing Date shall, to the extent provided under the benefit plans of Seller
(and to the extent applicable, its Affiliates), remain the responsibility of
Seller until the end of their disability period.

Section 8.8.  Transition and Retention.

             Within the 20-day period after the date of this Agreement, Seller
and Buyer shall cooperate to develop a list of transition employees to offer a
retention incentive to remain with the Business until the Closing Date (each
such employee, a “Transition Employee”).  Notwithstanding Section 8.1 above,
Seller agrees not to release any Released Employee who is also a Transition
Employee until the Closing Date except (a) for any such Employee whose
employment is terminated for failure to perform or otherwise “for cause” (b)
where required by law or (c) Seller receives the prior written approval of
Buyer.  Such retention incentives shall be jointly funded by Seller and Buyer. 
The departure of one or more Transition Employees from the Business prior to the
Closing Date shall not be considered a Material Adverse Event.

ARTICLE IX: CONDITIONS TO CLOSING

Section 9.1.  Conditions to Obligations of Buyer. 

             The obligation of Buyer to consummate the Closing is subject to the
satisfaction of the following conditions:

             (a)  (i)  Seller shall have performed in all material respects all
of its obligations hereunder required to be performed by it prior to the Closing
Date, (ii) the representations and warranties of Seller contained in this
Agreement and in any certificate or other writing delivered by Seller pursuant
hereto shall be true at and as of the Closing Date, as if made at and as of such
date, with only such exceptions as would not in the aggregate reasonably be
expected to have a Material Adverse Effect and (iii) Buyer shall have received a
certificate signed by the appropriate officer of Seller to the foregoing effect.

              (b)  Buyer shall have received all documents it may reasonably
request relating to the existence of Seller and the authority of Seller for this
Agreement, all in form and substance reasonably satisfactory to Buyer.

             (c)  No provision of any applicable law or regulation and no
judgment, injunction, order or decree shall prohibit the consummation of the
Closing.

Section 9.2.  Conditions to the Obligations of Seller. 

             The obligation of Seller to consummate the Closing is subject to
the satisfaction of the following conditions:

             (a)  (i)  Buyer shall have performed in all material respects all
of its obligations hereunder required to be performed by it prior to the Closing
Date, (ii) the representations and warranties of Buyer contained in this
Agreement and in any certificate or other writing delivered by Buyer pursuant
hereto shall be true in all material respects at and as of the Closing Date, as
if made at and as of such date and (iii) Buyer shall have received a certificate
signed by the appropriate officer of Buyer to the foregoing effect.

             (b)  Seller shall have received all documents it may reasonably
request relating to the existence of Buyer and the authority of Buyer for this
Agreement, all in form and substance reasonably satisfactory to Seller.

             (c)  No provision of any applicable law or regulation and no
judgment, injunction, order or decree shall prohibit the consummation of the
Closing.

             (d)  Seller shall have received an amount equal to the Purchase
Price.

ARTICLE X:  SURVIVAL; INDEMNIFICATION

Section 10.1  Survival. 

             The covenants, agreements, representations and warranties of the
parties herein shall survive the Closing until the date that is six months after
the Closing Date, and shall then expire and be of no force or effect; provided,
however, that the covenants, agreements, representations and warranties
contained in Sections 4.8, 5.2(b), 6.1, 6.2, 6.3, 6.4, 7.2, 7.4, 10.2, 10.3,
10.4, 10.5, 10.6, and 10.7 shall survive until the sixth anniversary of the
execution of this Agreement.

Section 10.2.  Indemnification by Seller.  

             Seller indemnifies and holds harmless Buyer against and from any
and all Damages which Buyer may incur or suffer which arise out of or result
from (i) the misrepresentation of any representation or the breach of any
warranty, covenant or agreement made by Seller in this Agreement, (ii) any and
all claims by third parties arising out of Seller's and its Affiliates' conduct
of the Business or use or ownership of any of the Assets prior to the Closing,
except to the extent that any such claim is based on any of the Assumed
Liabilities, (iii) the Excluded Liabilities; (iv) any third party product
liability claims made or filed within twelve months following the Closing Date
concerning products manufactured by Seller which are finished goods included in
the Inventory on the Closing Date and sold in the Business after the Closing
Date, and provided that Buyer's sale of such finished goods did not constitute
gross negligence and was consistent with established practices and procedures or
(v) any and all actions, suits, proceedings, demands, assessments, judgments,
reasonable costs and expenses incident to any of the foregoing.

Section 10.3.  Indemnification by Buyer.

              Buyer shall indemnify and hold harmless Seller and its Affiliates
against and from any and all Damages which Seller and its Affiliates may incur
or suffer which arise out of or result from (i) the misrepresentation of any
representation or the breach of any warranty, covenant or agreement made by
Buyer in this Agreement, (ii) any and all claims by third parties arising out of
the conduct of the Business or use or ownership of any of the Assets after the
Closing (including, without limitation, any product liability claims concerning
products which are sold by the Business after the Closing Date, unless expressly
covered by clause (iv) of Section 10.2), (iii) the Assumed Liabilities or (iv)
any and all actions, suits, proceedings, demands, assessments, judgments,
reasonable costs and expenses incident to any of the foregoing.

Section 10.4.  Scope of Seller’s Liability. 

              Indemnification shall be available to Buyer under Section 10. 2
for the Seller’s misrepresentation of representations or breach of warranties,
covenants or agreements to be performed by Seller pursuant to this Agreement
only to the extent the aggregate amount of Damages otherwise due to Buyer for
all claims for such indemnification exceeds five percent (5%) of the Purchase
Price and then indemnification shall be available to Buyer for the full amount
of all payments due Buyer in excess of such amount, but only for all such
Damages up to fifty percent (50%) of the Purchase Price.  Seller shall have no
liability or obligation to indemnify Buyer with respect to the misrepresentation
of any representation or breach of any warranty based on any facts or
circumstances known to Buyer prior to the Closing.

Section 10.5.  Claims. 

              Any party claiming it may be entitled to indemnification under
this Article X (the "Indemnified Party") shall give notice to the other party
(the "Indemnifying Party") of each matter, action, cause of action, claim,
demand, fact or other circumstances upon which a claim for indemnification (a
"Claim") under this Article X may be based.  Such notice shall contain, with
respect to each Claim, such facts and information as are then reasonably
available, and the specific basis for indemnification hereunder.

Section 10.6.  Defense of Actions. 

              The Indemnified Party shall permit the Indemnifying Party, at the
Indemnifying Party's option and expense, to assume the complete defense of any
Claim based on any action, suit, proceeding, claim, demand or assessment by any
third party with full authority to conduct such defense and to settle or
otherwise dispose of the same and the Indemnified Party will fully cooperate in
such defense; provided the Indemnifying Party will not, in defense of any such
action, suit, proceeding, claim, demand or assessment, except with the consent
of the Indemnified Party (which consent will not be unreasonably withheld),
consent to the entry of any judgment or enter into any settlement which provides
for any relief other than the payment of monetary Damages and which does not
include as an unconditional term thereof the giving by the claimant or plaintiff
to the Indemnified Party of a release from all liability in respect thereof. 
After notice to the Indemnified Party of the Indemnifying Party's election to
assume the defense of such action, suit, proceeding, claim, demand or
assessment, the Indemnifying Party shall be liable to the Indemnified Party for
such legal or other expenses subsequently incurred by the Indemnified Party in
connection with the defense thereof at the request of the Indemnifying Party. 
As to those actions, suits, proceedings, claims, demands or assessments with
respect to which the Indemnifying Party does not elect to assume control of the
defense, the Indemnified Party will afford the Indemnifying Party an opportunity
to participate in such defense, at its cost and expense, and will consult with
the Indemnifying Party prior to settling or otherwise disposing of any of the
same. Notwithstanding anything to the contrary herein, with respect to any Claim
asserted by a governmental entity relating to Taxes, the Indemnifying Party
shall be entitled to participate in the defense, but the Indemnified Party shall
control such defense.  The Indemnified Party will not settle any such Claim
without the prior consent of the Indemnifying Party, such consent not to be
unreasonable withheld.

Section 10.7.  Limitation, Exclusivity.

             No Claim based upon the misrepresentation of any representation or
breach of any warranty, covenant or other agreement made in this Agreement shall
be made or have any validity unless the Indemnified Party shall have given
notice of such Claim in accordance herewith to the Indemnifying Party prior to
the date that is six months from the Closing Date.  If full recovery under any
such Claim is not had within three months of such written notice, arbitration
must be commenced within 30 days following the end of such three-month period or
such Claim shall be invalidated.  This Article X provides the exclusive means by
which a party may assert Claims and Sections 12.12 and 12.13 provide the
exclusive means by which a party may bring actions against the other party with
respect to such misrepresentations or breaches.

Section 10.8.  Indemnification for Brokerage Claims.

             Seller and Buyer shall mutually indemnify the other against any
claim for brokerage or like commission arising from its conduct or alleged
conduct.

ARTICLE XI: TERMINATION

Section 11.1. Grounds for Termination. 

             This Agreement may be terminated at any time prior to the Closing:

             (a)  by mutual written agreement of Seller and Buyer;

             (b)  by either Seller or Buyer if the Closing shall not have
occurred on or before June 29, 2001;

             (c)  by either Buyer or Seller if consummation of the transactions
contemplated hereby would violate any nonappealable final order, decree or
judgment of any court or governmental body having competent jurisdiction; or

             The party desiring to terminate this Agreement pursuant to clause
11.1(b) or 11.1(c) shall give notice of termination to the other party.

Section 11.2.  Effect of Termination.

             If this Agreement is terminated as permitted by Section 11.1, such
termination shall be without liability of either party (or any stockholder,
director, officer, employee, agent, consultant or representative of such party)
to the other party to this Agreement; provided that if such termination shall
result from the willful (i) failure of either party to fulfill a condition to
the performance of the obligations of the other party, (ii) failure to perform a
covenant of this Agreement or (iii) breach by either party hereto of any
representation or warranty or agreement contained herein, such party shall be
fully liable for any and all damages incurred or suffered by the other party as
a result of such failure or breach.

ARTICLE XII:  MISCELLANEOUS

Section 12.1.  Notices. 

             Any notice, request, instruction or other document to be given
hereunder by a party hereto shall be in writing and shall be deemed to have been
given, (a) when received if given in person or by courier or a courier service,
(b) on the date of transmission if sent by facsimile or (c) three (3) business
days after being deposited in the U.S. mail, certified or registered mail,
postage prepaid:

                           if to Seller, addressed to:

Johnson & Johnson Medical Division of Ethicon, Inc.
2500 Arbrook Boulevard
Arlington, Texas 76014
Attention:  Vice President and General Manager
Fax No.:  817-262-4525

                           with a copy to:

Johnson & Johnson
One Johnson & Johnson Plaza
New Brunswick, NJ 08933
Attention: General Counsel
Fax No.: (732) 524-2788

                           and if to Buyer, addressed to:

Oxboro Medical, Inc.
13828 Lincoln Street NE
Ham Lake, MN 555304-6949
Attention: Mr. J. David Berkley, President
Fax No.: (763) 754-2408

or to such other individuals or addresses as may be specified from time to time
in a written notice given by such party.

Section 12.2.  Waivers and Amendments. 

             Any provision in this Agreement may be amended or waived, but only
if, such amendment or waiver is in writing and is signed, in the case of an
amendment, by each party to this Agreement, or in the case of a waiver, by the
party against whom the waiver is to be effective.

Section 12.3.  Expenses. 

             Except as otherwise provided herein, all costs and expenses
incurred in connection with this Agreement, including the fees of counsel and
accountants, shall be paid by the party incurring such expenses.

Section 12.4.  Successors and Assigns. 

             The provisions of this Agreement shall be binding upon and inure to
the benefit of the parties hereto and their respective successors and assigns;
provided that no party may assign, delegate or otherwise transfer any of its
rights and obligations under this Agreement without the consent of the other
party hereto, except that Seller may assign, delegate or transfer any of its
rights and obligations to any of its Affiliates.

Section 12.5.  “To the knowledge.”

             Notwithstanding any other term of provision of this Agreement,
whenever any representation or warranty is made by one of the parties hereto "to
the knowledge" of such party, such party shall not be required to have conducted
any specific investigation with respect to the matter to which the
representation or warranty relates.

Section 12.6.  Governing Law. 

             This Agreement shall be governed by and construed in accordance
with the laws of the State of New Jersey, without regard to the conflicts of law
rules of such state, in all respects, including all matters of validity,
construction and performance of this Agreement.

Section 12.7.  Counterparts; Third Party Beneficiaries.  

             This Agreement may be executed in any number of counterparts, each
of which shall be deemed to be an original, with the same effect as if the
signatures thereto and hereto were upon the same instrument.  This Agreement
shall become effective when each party hereto shall have received a counterpart
signed by the other party hereto.  No provision of this Agreement is intended to
confer upon any Person other than the parties hereto any rights or remedies
hereunder.

Section 12.8.  Bulk Sales Law. 

             Buyer and Seller each hereby waive compliance by Seller with the
provisions of the “bulk sales” and “bulk transfer” or similar laws of any state.

Section 12.9.  Headings. 

             The Article and Section headings contained in this Agreement are
for reference purposes only and shall not affect in any way the meaning and
interpretation of this Agreement.

Section 12.10.  Certain Accounting Matters. 

             Certain provisions of this Agreement state that the Accounting
Principles shall be applicable.  For the avoidance of doubt, in the event of any
discrepancy between the Accounting Principles and the provisions of this
Agreement, the provisions of this Agreement shall control.

Section 12.11.  Entire Agreement

             Before signing this Agreement the parties have had numerous
conversations including, without limitation, preliminary discussions, formal
negotiations and informal conversations, and have generated correspondence and
other writings, in which the parties discussed the transaction which is the
subject of this Agreement and their aspirations for success.  In such
conversations and writings, individuals representing the parties may have
expressed their judgments and beliefs concerning the intentions, capabilities,
and practices of the parties, and may have forecasted future events.  The
parties recognize that such conversations and writings often involve an effort
by both sides to be positive and optimistic about the prospects for the
transaction.  However, it is also recognized that all business transactions
contain an element of risk, as does the transaction contemplated by this
Agreement, and that it is normal business practice to limit the legal
obligations of contracting parties to only those promises and representations
which are essential to their transaction so as to provide certainty as to their
respective future rights and remedies.  Accordingly, other than the
Confidentiality Agreement, this Agreement is intended to define the full extent
of the legally enforceable undertakings of the parties hereto, and no promise or
representation, written or oral, which is not set forth explicitly in this
Agreement or such letter agreement is intended by either party to be legally
binding.  Each of the parties acknowledge that in deciding to enter into this
Agreement and to consummate the transaction contemplated hereby none of them has
relied upon any statements or representations, written or oral, other than those
explicitly set forth herein or therein. BUYER AGREES THAT THE REPRESENTATIONS
AND WARRANTIES GIVEN HEREIN BY SELLER IS IN LIEU OF, AND BUYER HEREBY EXPRESSLY
WAIVES ALL RIGHTS TO, ANY IMPLIED WARRANTIES WHICH MAY OTHERWISE BE APPLICABLE
BECAUSE OF THE PROVISIONS OF THE UNIFORM COMMERCIAL CODE OR ANY OTHER STATUTE,
INCLUDING, WITHOUT LIMITATION, THE WARRANTIES OF MERCHANTABILITY AND FITNESS FOR
A PARTICULAR PURPOSE.

Section 12.12.  Mediation

             (a)  Any dispute, controversy or claim arising out of this
agreement, or the interpretation, application, breach, termination or validity
thereof, including any claim of inducement by fraud or otherwise, shall, before
submission to arbitration in accordance with the following Section of this
Agreement, first be mediated through non-binding mediation in accordance with
the Model Procedures for the Mediation of Business Disputes promulgated by the
Center for Public Resources (“CPR”) then in effect, except where those rules
conflict with these provisions, in which case these provisions control.  The
mediation shall be conducted in Trenton, New Jersey and shall be attended by a
senior executive with authority to resolve the dispute from each of the
operating companies that are parties.

             (b)  The mediator shall be an attorney specializing in business
litigation who has at least 15 years of experience as a lawyer with a law firm
or corporation of over 10 lawyers or was a judge of a court of general
jurisdiction and who shall be appointed from the list of neutrals maintained by
CPR.

             (c)  The parties shall promptly confer in an effort to select a
mediator by mutual agreement.  In the absence of such an agreement, the mediator
shall be selected from a list generated by CPR with each party having the right
to exercise challenges for cause and two peremptory challenges within 72 hours
of receiving the CPR list.

             (d)  The mediator shall confer with the parties to design
procedures to conclude the mediation within no more than 45 days after
initiation.  Under no circumstances shall the commencement of arbitration under
Section 11.13 below be delayed more than 45 days by the mediation process
specified herein.

             (e)  Each party agrees to toll all applicable statutes of
limitation during the mediation process and not to use the period or pendency of
the mediation to disadvantage the other party procedurally or otherwise.  No
statements made by either side during the mediation may be used by the other
during any subsequent arbitration.

             (f)  Each party has the right to pursue provisional relief from any
court, such as attachment, preliminary injunction, replevin, etc., to avoid
irreparable harm, maintain the status quo, or preserve the subject matter of the
arbitration, even though mediation has not been commenced or completed.

Section 12.13.  Arbitration of Disputes.

             (a)  Any dispute, claim or controversy arising from or related in
any way to this Agreement or the interpretation, application, breach,
termination or validity thereof, including any claim of inducement of this
Agreement by fraud or otherwise, will be submitted for resolution to arbitration
pursuant to the commercial arbitration rules then pertaining of the CPR, except
where those rules conflict with these provisions, in which case these provisions
control.  The arbitration will be held in Trenton, New Jersey.

             (b)  The panel shall consist of one arbitrator chosen from the CPR
Panels of Distinguished Neutrals who is a lawyer specializing in business
litigation with at least 15 years experience with a law firm or corporation of
over 10 lawyers or was a judge of a court of general jurisdiction.

             (c)  The parties agree to cooperate (1) to obtain selection of the
arbitrator within 30 days of initiation of the arbitration, (2) to meet with the
arbitrator within 30 days of selection and (3) to agree at that meeting or
before upon procedures for discovery and as to the conduct of the hearing which
will result in the hearing being concluded within no more than 9 months after
selection of the arbitrator and in the award being rendered within 60 days of
the conclusion of the hearings, or of any post-hearing briefing, which briefing
will be completed by both sides with 20 days after the conclusion of the
hearings.  In the event no such agreement is reached, the CPR will select an
arbitrator, allowing appropriate strikes for reasons of conflict or other cause
and three peremptory challenges for each side.  The arbitrator shall set a date
for the hearing, commit to the rendering of the award within 60 days of the
conclusion of the evidence at the hearing, or of any post-hearing briefing
(which briefing will be completed by both sides in no more than 20 days after
the conclusion of the hearings), and provide for discovery according to these
time limits, giving recognition to the understanding of the parties hereto that
they contemplate reasonable discovery, including document demands and
depositions, but that such discovery be limited so that the time limits
specified herein may be met without undue difficulty.  In no event will the
arbitrator allow either side to obtain more than a total of 40 hours of
deposition testimony from all witnesses, including both fact and expert
witnesses.  To that end each of the parties hereto agrees to pursue no more than
the following discovery in the aggregate from all parties and non-parties to the
action: a total of no more than 20 requests for documents (including subparts)
set forth in no more than two separately served document demands; a total of no
more than 20 interrogatories (including subparts) set forth in no more than two
separately served sets of interrogatories. In the event multiple hearing days
are required, they will be scheduled consecutively to the greatest extent
possible.

             (d)  The arbitrator shall render its award following the
substantive law of New Jersey.  The arbitrator shall render an opinion setting
forth findings of fact and conclusions of law with the reasons therefor stated. 
A transcript of the evidence adduced at the hearing shall be made and shall,
upon request, be made available to either party.

             (e)  To the extent possible, the arbitration hearings and award
will be maintained in confidence.

             (f)  The United States District Court for the District of New
Jersey may enter judgment upon any award.  In the event the panel’s award
exceeds $5 million in monetary Damages or includes or consists of equitable
relief, then the court shall vacate, modify or correct any award where the
arbitrators’ findings of fact are clearly erroneous, and/or where the
arbitrators’ conclusions of law are erroneous; in other words, it will undertake
the same review as if it were a federal appellate court reviewing a district
court’s findings of fact and conclusions of law rendered after a bench trial. 
An award for less than $5 million in Damages and not including equitable relief
may be vacated, modified or corrected only upon  the grounds specified in the
Federal Arbitration Act.  The parties consent to the jurisdiction of the
above-specified Court for the enforcement of these provisions, the entry of
judgment on any award, and the vacatur, modification and correction of any award
as above specified.  In the event such Court lacks jurisdiction, then any court
having jurisdiction of this matter may enter judgment upon any award and provide
the same relief, and undertake the same review, as specified herein.

             (g)  Each party has the right before or during the arbitration to
seek and obtain from the appropriate court provisional remedies such as
attachment, preliminary injunction, replevin, etc. to avoid irreparable harm,
maintain the status quo, or preserve the subject matter of the arbitration.

             (h)  EACH PARTY HERETO WAIVES ITS RIGHT TO TRIAL OF ANY ISSUE BY
JURY.

             (i)   EACH PARTY HERETO WAIVES ANY CLAIM TO PUNITIVE OR EXEMPLARY
DAMAGES FROM THE OTHER.

             (j)   EACH PARTY HERETO WAIVES ANY CLAIM OF CONSEQUENTIAL DAMAGES
FROM THE OTHER.

 

             IN WITNESSWHEREOF, the parties hereto have duly executed this
Agreement as of the date first above written.

  OXBORO MEDICAL, INC.

  By /s/ J. David Berkley

--------------------------------------------------------------------------------

  Name:  J. David Berkley   Title:  President

  JOHNSON & JOHNSON MEDICAL DIVISION OF ETHICON, INC.

  By   /s/ Curt Selquist

--------------------------------------------------------------------------------

  Name: Curt Selquist   Title:  Company Group Chairman

DISCLOSURE SCHEDULE

To Asset Purchase Agreement

             This disclosure schedule (“Disclosure Schedule”) is being furnished
by the Johnson & Johnson Medical Division of Ethicon, Inc., a New Jersey
corporation (“Seller”) to Oxboro Medical, Inc., a Minnesota corporation
(“Buyer”), in connection with the execution and delivery of that certain Asset
Purchase Agreement dated as of April 24, 2001, by and between Seller and Buyer
(the “Agreement”).  Unless the context otherwise requires, all capitalized terms
used in this Disclosure Schedule shall have the respective meanings assigned to
them in the Agreement.

             No reference to or disclosure of any item or other matter in this
Disclosure Schedule shall be construed as an admission or indication that such
item or other matter is material or that such item or other matter is required
to be referred to or disclosed in this Disclosure Schedule.  Except as provided
in the representations and warranties of the Agreement, no reference in this
Disclosure Schedule to any agreement or document shall be construed as an
admission or indication that such agreement or document is enforceable or
currently in effect or that there are any obligations remaining to be performed
or any rights that may be exercised under such agreement or document.  No
disclosure in this Disclosure Schedule relating to any possible breach or
violation of any agreement, law or regulation shall be construed as an admission
or indication that any such breach or violation exists or has actually occurred.

             This Disclosure Schedule and the information and disclosures
contained in this Disclosure Schedule are intended only to qualify and limit the
representations or warranties of the Seller contained in the Agreement and shall
not be deemed to expand in any way the scope or effect of any of such
representations or warranties.

             The contents of each document specifically identified in this
Disclosure Schedule are incorporated by reference into this Disclosure Schedule
as though fully set forth in this Disclosure Schedule.  Notwithstanding anything
to the contrary contained in this Disclosure Schedule or in the Agreement, the
information and disclosures contained in each section of this Disclosure
Schedule shall be deemed to be disclosed and incorporated by reference in each
of the other sections of this Disclosure Schedule as though fully set forth in
such other sections (whether or not specific cross-references are made), and
shall be deemed to qualify and limit all representations, warranties and
covenants of Seller contained in the Agreement.

EXHIBIT A

To Asset Purchase Agreement

ASSETS

                           (a)         The following machinery and equipment:

Asset number Description     000A602C09 IBM PC 300PL 1008287000 FILE CABINETS
GENERAL ACCOUNTING 1008288000 FILE CABINETS GENERAL ACCOUNTING 1008289000 FILE
CABINETS GENERAL ACCOUNTING 1008290000 FILE CABINETS GENERAL ACCOUNTING
1008350000 STEELCASE LATERAL FILE W/LOCK 6000182000 FILES-FIREPROOF 7001760000
CAFETERIA TABLES 8006930000 HEAD MILLING MACHINE 8006933000 DIGITAL READOUT
9000MFG002 MATERIAL WAREHOUSE RACKING 91000NT024 MODULAR WORK STATIONS SALES
MKT. 9300093N41 LEASE IMPROV-MONARCH ACQUISITION 9300093N42 M&E ADDS
1988-MONARCH ACQUISITION 9300093N43 M&E ADDS 1989-MONARCH ACQUISITION 9300093N44
M&E ADDS 1990-MONARCH ACQUISITION 9300093N45 M&E ADDS 1991-MONARCH ACQUISITION
9300093N46 M&E ADDS 1992-MONARCH ACQUISITION 9300093N47 OFC F&F ADDS
1988-MONARCH ACQUISITN 9300093N48 OFC F&F ADDS 1989-MONARCH ACQUISITN 9300093N49
OFC F&F ADDS 1990-MONARCH ACQUISITN 9300093N50 OFC F&F ADDS 1991-MONARCH
ACQUISITN 9300093N51 OFC F&F ADDS 1992-MONARCH ACQUISITN 9300093N52 M&E INSTALL
1990-MONARCH ACQUISTION 9300093N53 TOOLING/DIES ADDS 1988-MONARCH ACQ 9300093N54
TOOLING/DIES ADDS 1989-MONARCH ACQ 9300093N55 TOOLING/DIES ADDS 1990-MONARCH ACQ
9300093N56 TOOLING/DIES ADDS 1991-MONARCH ACQ 9300093N57 TOOLING/DIES ADDS
1992-MONARCH ACQ 9300093N58 R&D EQ ADDS 1988-MONARCH ACQUISITN 9300093N59 R&D EQ
ADDS 1990-MONARCH ACQUISITN 9300093N60 R&D EQ ADDS 1991-MONARCH ACQUISITN
9300093N61 R&D EQ ADDS 1992-MONARCH ACQUISITN 9300093N62 MOLDS/DIESADDS
1986-MONARCH/RNE ACQ 9300093N63 MOLDS/DIESADDS 1987-MONARCH/RNE ACQ 9300093N64
MOLDS/DIESADDS 1991-MONARCH/RNE ACQ 9401604700 CHAIRS REPLACEMENT 9401608800
JACKSONVILLE NETWORK 940AC25900 UNIVERSAL CLAMP 940AJ70100 PHONE SYSTEM
940AJ70200 STERION LIFE CYCLE VALIDATION 940AJ70400 STEAM AUTOCLAVE 940AJ70600
FENCE 940AJ70700 CONTAIMENT DIKE 940AJ70800 MOLDING MACHINE BARREL 9500PACT15
"PACT" HARDWARE 9500PACT16 "PACT" SOFTWARE 950AF55624 COMPAQ PROLINEA 575 PC &
MONITOR 960AF53705 PRRS MEMORY UPGRADES & SOFTWARE 960AF57403 ASCOM TIMEPLEX
3030 960AR47702 COMPAQ DESKPRO 5100 960AR47703 COMPAQ DESKPRO 5100 96AC260000
LONG CONTAINER 96AJ703000 ENERGY MISER 96AJ705000 MINI CONTAINER 96AJ709000
STAMP PRE SS 96AJ710000 LASER PRINTER 96AJ711000 CLAMP REVISION 96AJ712000
WAREHOUSE SCREEN DOORS 96AJ714000 MAIL LICENSES 96AJ715000 SERVER CABINETS
96AJ717000 GREENLIGHT BUYOUT 96AJ719000 DATAMYTE 96AJ720000 LONG CONTAINER
INTERLOCKS 96AJ721000 TRANSDUCER 96AJ724000 PRINT DIES 96AJ725000 STERILE CASE
FILTER MOLD REBUILD 96AJ727000 STERILIZER UPGRADE 96AJ730000 CARPET 96AJ731000
VANDORN SCREW 96AJ732000 MOLD RACK AND STAIRS 96AJ734000 WAREHOUSE ELECTRIC
96AJ735000 WAREHOUSE VENT 96AJ736000 STAMP HEAD 96AJ737000 FUME VENTILATOR
96AJ738000 OIL HEATER 96AJ739000 LANIER FAX 970A151C12 TOSHIBA SATELLITE 100CS
LAPTOP 970A162C17 IBM PC 330 P/100 970A162C18 IBM PC 330 P/100 970A162C19 IBM PC
330 P/100 970A162C20 IBM PC 330 P/100 970A162C21 IBM PC 330 P/100 970A162C22 IBM
PC 330 P/100 970A162C23 IBM PC 330 P/100 970A228C00 SERVER SWITCH AND CABLES
970A27202 COMPAQ 4500 SERVER 970AF58111 IBM PC 330 P/75 540/16 970AR47325 COMPAQ
DESKPRO 5100 MDL 1080/W 990A385C05 IBM THINKPAD 380 990A424C11 IBM PC 300PL
990A424C15 IBM PC 300PL 990A572C00 IBM PC 300PL 990A609C00 IBM PC 300PL
990A705C14 IBM PC 300PL 990A705C28 IBM PC 300PL 990A705C31 IBM PC 300PL
990A705C41 IBM PC 300PL 990A705C43 IBM PC 300PL 990AJ74000 SONICWELD SAFE GUARD
990AJ74100 BARREL INSULATION 990AJ74200 MOLDING MACHINE ZERO ACCESS 990AJ74300
COMPUTER MEMORY 990AJ74400 BARCODE PRINTER 990AJ74500 WAREHOUSE AIR CONDITIONER


                           (b)        All finished inventory including Products
held for sale, work-in-process, Product-specific raw materials and supplies and
trial sized Products used for sampling, in each case, that are held or used
exclusively in connection with the manufacture, marketing or sale of the
Products as of the Closing Date; and

                           (c)         The books, records, technical manuals,
and other documents used exclusively in the conduct of the Business (Seller
having the right to retain copies).

EXHIBIT B

To Asset Purchase Agreement

EXCLUDED ASSETS

             Notwithstanding anything in the Agreement to the contrary, the
following assets of Seller shall be excluded from and shall not constitute
Assets:

1.        All personal property at Seller’s facilities not used in the Business.
2.        All Accounts Receivable of the Business.
3.        All intercompany loans or other amounts receivable of Seller due from
its Affiliates.
4.        All of Seller’s (and its Affiliates’) right, title and interest in its
Employee Benefit Plans.
5.        All Intellectual Property of Seller and its Affiliates other than the
Patents and the Trademarks, including the right to use the trademark and the
trade name “Johnson & Johnson,” “Johnson & Johnson Medical,” “Signature of
Quality,” or “J&J.”
6.        All cash, cash equivalents, securities, bank accounts and insurance
policies and rights thereunder.
7.        All causes of action in litigation pending on the Closing Date.
8.        All causes of action, choses in action, rights of recovery and rights
of set-off of any kind against any Person arising out of or relating to the
Excluded Assets or the Excluded Liabilities.
9.        All licenses from a third party to Seller or any Affiliate with
respect to computer software and related databases.
10.      All Assets disposed of in the ordinary course of the Business from the
date of this Agreement through the Closing Date.
11.      All refunds or credits, if any, of Tax due to Seller.
12.      All real property used or held for use by Seller in the conduct of the
Business; all leases and subleases of such real property as to which Seller is
the lessee or sublessee (other than the Lease Agreement dated December 30, 1992,
between Robert Nichols Enterprises, Inc. and Seller, as amended, supplemented,
extended or modified from time to time); and all security deposits deposited by
or on behalf of Seller as lessee or sublessee under any such lease or sublease.
13.      All motor vehicles owned or leased by Seller and used or held for use
in the conduct of the Business.
14.      The minute books, stock transfer books and corporate seal of Seller.
15.      Any rights (including indemnification) and claims and recoveries under
litigation of Seller against third parties arising out of or relating to events
prior to the Closing.
16.      The following information technology assets:

·           All Wide Area hardware & software components located in Jacksonville
that are owned and supported by J&J NCS including, but limited to the following:
             ·           Cisco 4000 Router & modem
             ·           AT&T CSU / DSU device
             ·           El Paso AT&T – Timplex Equipment

·           All IT Assets located in Arlington, Sherman and El Paso, Texas  and
Juarez, Mexico  including but not limited to all servers, mid-range equipment
(Dec Vax’s), communication equipment, network equipment, desktop computer
equipment and software to include but not limited to:
                           Virus Protection
                           Chameleon Hostlink
                           PACT
                           Documentum (DCS)
                           Microsoft Windows 1995
                           Metaframe Licenses
                           Oracle Licenses
                           Oracle Database Monitoring Tools
                           ACM Supply Chain Software (Rhythm DP, SCP SCM Data
Whs)
                           All i2 Software
                           BGS Software
                           Lotus Notes Software and Databases (PRRS for QA)
                           Lawson HRS Software
                           Field Sales Software / SMART
                           Power Builder Software
                           DEC Forms Software (Used by ManMan)
                           Arbor Budget & Financial Reporting System (ESSBASE)
                           Man Man Software
                           ESS Financial Reporting
                           DSO Daily Sales
                           DSS Shipping
                           Darwin Corp Reporting
                           Integral General Ledger
                           All Microsoft Software
                           Visio Flowcharting Software
                           Vital Signs (Executive Reporting System)
                           Safari Report Writer (ManMan Reporting)
                           RMI (Raw Material Inventory – Add – on to ManMan)
                           Rush Creek Report Distribution System
                           All Cognos software & licenses (Powerplay, Impromptu,
etc)
                           MiniTab (Statistical analysis Software)
                           AutoCAD
                           Dec Talk
                           Pal Remote software
                           COACT / Interact Corporate Software
                           Voice Mail

·           The following Software located at Jacksonville

             MRP software purchased by JJM from Dataworks
                           (Currently owned and supported by Epicore)
             Network Software Packages
             Wide Area Network Software
             Lawson HRS System
             Oracle Licenses
             Oracle Database Monitoring Tools
             All Lotus Notes Software & Databases
             All Microsoft software (Windows, Office, Exchange, etc. )
             Visio Flowcharting Software
             Rush Creek Report Distribution System
             All Cognos software & licenses (Powerplay, Impromptu, etc)
             MiniTab (Statistical analysis Software)
             AutoCAD
             PAL (Remote Access Software)
             DSO (Daily sales & Orders)
             Corporate Accounts Payable system (PACT)
             Corporate General Ledger & Fixed Assets

Asset number Description     950AC26700 MISSING TOOLING FOR CIDEX BUCKET
990AJ72200 DATAWORKS SOFTWARE

 

EXHIBIT C

To Asset Purchase Agreement

ASSUMED LIABILITIES

             All debts, obligations and liabilities whatsoever of the Business
under all Assumed Agreements.

             All warranty obligations for Products sold, rented or otherwise
conveyed by Seller to unaffiliated third parties as of and prior to the Closing
Date.

EXHIBIT D

To Asset Purchase Agreement

SELECTED EMPLOYEES

 

Last Name First Name Employee Job Title ADKINS MICHAEL TECH SVCS COORD BLACK JR
VIRGIL ASSEMBLY OPERATOR BLANTON BRENDA ASSEMBLY OPERATOR COLLINS MARY ASSEMBLY
OPERATOR COSLETT RACHEL RECEPTIONIST DAVIS NANLI CUST SERVICE CLERK DENNIS
JEARLENE ASSEMBLY OPERATOR ELLIS TENNA PRODUCTION ASSEMBLY LEAD GATZKA VALERIE
DOC CONTROLLER HARVEST EVELYN ASSEMBLY OPERATOR HELM REBECCA SHIP/RECEIVE LEAD
HIPOLITO BEN MOLDING TECH JOHNSON MARTHA FACILITIES OPERATOR JONES JAMES
PRODUCTION MOLDING LEAD MORELAND CAROLYN QA INSPECTOR POWELL VERLINE ASSEMBLY
OPERATOR ROBERTS JESSIE ASSEMBLY OPERATOR SCOTT MYLENDA ASSEMBLY OPERATOR
SIZEMORE ROWENA ASSEMBLY OPERATOR SMITH PAULA  QA LEAD THOMPSON CONNIE
SHIP/RECEIVE CLERK BARTON JOE HELEN PURCH ASST CLARK MICHAEL PLT MGR
JACKSONVILLE EDWARDS PEGGY ACCT MACKEY GARRETT MANUF SUPV THOMAS ROSA CUSTOMER
SERV SUPVR

EXHIBIT E

To Asset Purchase Agreement

SEVERANCE PAY PLAN BENEFIT FORMULA

 

BENEFIT FORMULA: Two (2) weeks of Compensation Per Year of Service*        
Employee Type  Weeks of Compensation** MINIMUM BENEFIT: Non-Exempt Employees 4
Weeks   Exempt Employees (not eligible for an executive bonus) 8 Weeks   Exempt
Employees (eligible for an executive bonus) 12 Weeks MAXIMUM BENEFIT: All
Eligible Employees 104 Weeks       * A “Year of Service” is a twelve month
period of employment as an eligible employee.
** “Compensation” shall mean an eligible employee’s base salary or rate in
effect upon the occurrence of the eligible employee’s Severance Event.

Medical / Dental Coverage Continuation

Employees may maintain the Medical / Dental coverage that they were enrolled in
as an active employee provided the required contributions are made during the
severance period.  The employee contributions remain the same as those required
as an active employee.  This coverage may be continued for the severance period
but in no event to exceed a period of 12 months.

EXHIBIT F

To Asset Purchase Agreement

PERIODS OF PRIOR SERVICE

Last Name First Name Employee Job Title Adjusted Hire Date Service Years ADKINS
MICHAEL TECH SVCS COORD 4/29/92 8.87 BLACK JR VIRGIL ASSEMBLY OPERATOR 7/28/97
3.62 BLANTON BRENDA ASSEMBLY OPERATOR 9/30/91 9.45 COLLINS MARY ASSEMBLY
OPERATOR 6/5/00 0.76 COSLETT RACHEL RECEPTIONIST 2/7/00 1.09 DAVIS NANLI CUST
SERVICE CLERK 2/28/00 1.03 DENNIS JEARLENE ASSEMBLY OPERATOR 1/13/92 9.16 ELLIS
TENNA PRODUCTION ASSEMBLY LEAD 2/20/89 12.06 GATZKA VALERIE DOC CONTROLLER
10/26/98 2.37 HARVEST EVELYN ASSEMBLY OPERATOR 5/22/95 5.81 HELM REBECCA
SHIP/RECEIVE LEAD 4/2/90 10.94 HIPOLITO BEN MOLDING TECH 9/28/98 2.45 JOHNSON
MARTHA FACILITIES OPERATOR 10/5/98 2.43 JONES JAMES PRODUCTION MOLDING LEAD
6/27/90 10.71 MORELAND CAROLYN QA INSPECTOR 10/1/85 15.45 POWELL VERLINE
ASSEMBLY OPERATOR 2/10/93 8.08 ROBERTS JESSIE ASSEMBLY OPERATOR 9/24/85 15.47
SCOTT MYLENDA ASSEMBLY OPERATOR 8/22/88 12.56 SIZEMORE ROWENA ASSEMBLY OPERATOR
9/9/96 4.5 SMITH PAULA QA LEAD 5/9/88 12.84 THOMPSON CONNIE SHIP/RECEIVE CLERK
3/29/99 1.95 BARTON JOE HELEN PURCH ASST 2/20/90 11.06 CLARK MICHAEL PLT MGR
JACKSONVILLE 7/27/98 2.62 EDWARDS PEGGY ACCT 1/7/85 16.18 MACKEY GARRETT MANUF
SUPV 12/13/99 1.24 THOMAS ROSA CUSTOMER SERV SUPVR 8/17/81 19.58

EXHIBIT G

To Asset Purchase Agreement

2001 VACATION

Last Name First Name Employee Job Title Vacation Entitlement ADKINS MICHAEL TECH
SVCS COORD 3 Weeks BLACK JR VIRGIL ASSEMBLY OPERATOR 2 Weeks BLANTON BRENDA
ASSEMBLY OPERATOR 4 Weeks COLLINS MARY ASSEMBLY OPERATOR 2 Weeks COSLETT RACHEL
RECEPTIONIST 2 Weeks DAVIS NANLI CUST SERVICE CLERK 2 Weeks DENNIS JEARLENE
ASSEMBLY OPERATOR 3 Weeks ELLIS TENNA PRODUCTION ASSEMBLY LEAD 4 Weeks GATZKA
VALERIE DOC CONTROLLER 2 Weeks HARVEST EVELYN ASSEMBLY OPERATOR 3 Weeks HELM
REBECCA SHIP/RECEIVE LEAD 4 Weeks HIPOLITO BEN MOLDING TECH 2 Weeks JOHNSON
MARTHA FACILITIES OPERATOR 2 Weeks JONES JAMES PRODUCTION MOLDING LEAD 4 Weeks
MORELAND CAROLYN QA INSPECTOR 4 Weeks POWELL VERLINE ASSEMBLY OPERATOR 3 Weeks
ROBERTS JESSIE ASSEMBLY OPERATOR 4 Weeks SCOTT MYLENDA ASSEMBLY OPERATOR 4 Weeks
SIZEMORE ROWENA ASSEMBLY OPERATOR 3 Weeks SMITH PAULA  QA LEAD 4 Weeks THOMPSON
CONNIE SHIP/RECEIVE CLERK 2 Weeks BARTON JOE HELEN PURCH ASST 4 Weeks CLARK
MICHAEL PLT MGR JACKSONVILLE 2 Weeks EDWARDS PEGGY ACCT 4 Weeks MACKEY GARRETT
MANUF SUPV 2 Weeks THOMAS ROSA CUSTOMER SERV SUPVR 5 Weeks

SCHEDULE 2.5

To Asset Purchase Agreement

ALLOCATION OF PURCHASE PRICE

NOTE:  The attached schedule is indicative only.  It is based on a preliminary
assessment of the fair market value of each relevant tangible and intangible
asset class other than goodwill.  The purchase price is to be determined.  The
allocation to goodwill will be the residual amount.  Global goodwill is
allocated among J&J affiliates based upon sales activity.  Our allocation
methodology reflects the requirements of Section 1060 of the Code and the U.S.
Treasury regulations promulgated thereunder.

             We expect to revise this schedule to reflect:  (i) purchase price
and post closing adjustments to purchase price, (ii) refined assessments of the
fair market value of the asset classes sold and (iii) revised information about
the sales activities of J&J affiliates.

ALLOCATION BY ASSET CLASS

 

  US International Total PP&E $328,137 $ $328,137 Inventory (Net) $652,179
$119,000 $771,179 Containers $425,148 $ $425,148 Patents/Trademarks $1,175,536 $
$1,175,536 TOTAL $2,581,000 $119,000 $2,700,000

SCHEDULE 3.5

To Asset Purchase Agreement

REQUIRED CONSENTS

             Seller is party to a Patent and Know-How Assignment and Royalty
Agreement, dated as of December 30, 1992, with Robert Nichols, an individual
residing in Jacksonville, Texas (“Nichols”), William Patterson, an individual
residing in Jacksonville, Texas (“Patterson”), Ronald Cocquyt, an individual
residing in Mt. Clemens, Michigan (“Cocquyt”), and Richard Mayfield, an
individual residing in Milwaukee, Wisconsin (“Mayfield”), (Nichols, Patterson,
Cocquyt, and Mayfield being referred to as the “Stockholders”) (the “Patent and
Know-How Assignment and Royalty Agreement”).  (Each capitalized term is defined
in the Patent and Know-How Assignment and Royalty Agreement.)  Section 3.3 of
the Patent and Know-How Assignment and Royalty Agreement states:

Buyer [Johnson & Johnson Medical, Inc.] shall have total and absolute discretion
in the operation of the Business, including the right to terminate or sell all
or part of the Business (including the Patents) without further obligation to
the Stockholders (except in the case of sales or dispositions to an Affiliate of
Buyer) subject to the purchaser or assignee of the Business assuming the
obligations hereunder to make Contingent Payments in accordance with Section 3.2
hereof and obligations under the Asset Agreement, after which Buyer shall have
no further liability therefor; provided, Buyer shall not sell the Business to a
party whom the Stockholders holding in the aggregate at least 55% interest in
the Contingent Payments reasonably believe, based on such party’s reputation or
creditworthiness, may be unwilling or unable to make such payments as and when
due.

SCHEDULE 3.8

To Asset Purchase Agreement

CONTRACTS AND COMMITMENTS

STERION Rental Contracts (Blue)

Acct. No#

--------------------------------------------------------------------------------

Hospital Name

--------------------------------------------------------------------------------

Location

--------------------------------------------------------------------------------

Comments:

--------------------------------------------------------------------------------

        9209 Carteret Gen. Hospital Morehead Cty.,NC Disp. Filters 72918 Chico
Surgery Center Chico,  CA Disp. Filters 9119 Civista Health La Plata, MD Disp.
Filters 7026 Cloumbia Hospital Palm Beach, FL Ceramic Filter 3422 Condell
Medical Ctr Libertyville,  IL CERAMIC FILTERS 6738 Covenant Hospital Levelland, 
TX Ceramic Filters 9247 Crawford Long Mem Hosp Atlanta,  GA Ceramic 6640 Doctors
Hsp. Of Opelousas Opelousas,  LA Disp. Filters 7094 Doctors Reg Med Ctr Corpus
Chrisit,  TX Disp Filters 11409 East Texas Medical Ctr. Crockett, TX Disp.
Filters 3919 Emanuel Med Ctr Turlach,  CA Disp. Filters 2885 Emory University
Hosp Atlanta,  GA Ceramic Filter 6639 Eunice Reg Med Ctr Eunice, LA Disp.
Filters 3577 Freeman Hospital Joplin,  MO Ceramic Filter 6579 Freeman Hospital
East Joplin,  MO Disp Filters 11602 Gibson Comm. Hosp. Gibson City,  IL Disp.
Filters 9295 Glades General Hosp Belle Glade, FL Disp Filters 54093 Golden
Triangel Surgery Murrieta,  CA Disp Filters 3482 Grant Hosp. Of Chicago
Chicago,IL Disp Filters 8532 HCA N Monroe Hosp Monroe, LA Ceramic Filters 4960
Helen Keller Mem Hosp Sheffield, AL Ceramic Filter 9296 Hendry General Hospital
Clewiston, FL Ceramic Filter 14160 Hereford Reg Med Ctr Herford, TX Disp Filters
11754 Hutchinson Comm Hosp Hutchinson,  MN Disp. Filters 7304 Malden Hospital
Malden, MA Disp Filters 2791 Memorial Reg Med Crt. Mechanicville,VA Ceramic 6298
Mercy Hospital Port Hurn, MI Ceramic 6185 Methodist Hlthcare Jackson, TN Disp
Filters 10433 Methodist Hosp. North Memphis,TN Disp. filters 9251 Metropolitan
Hospital Atlanta,GA Ceramic 7710 Millcreek Comm Hosp. Erie,PA Disp. Filters 4879
Munroe Reg Med  Ctr Ocala, FL Ceramic Filters 12397 Northcrest Med Ctr
Springfeild, TN Ceramic Filters 3212 Pontiac Osteopathic Hosp Pontiac, MI
Disposable Fltrs 6730 Rio Grand Regional Hosp McAllen, TX Disp Filters 13803 Roy
H. Laird Mem Hosp Kilgore, TX Disp Filters 2786 Shenandoah Mem Hosp Woodstock,VA
Disp Filters 53380 South Ohio Med Center Portsmoute, OH Disp Filters 4199 St.
Lukes Med Center Pacadena, CA Disp Filters 6953 St. Marys Hospital Lenardtown,
MD Disp Filters 5831 Suttern Medical Center Santa Rosa,  CA Disp Filters 3309
Trinity Medical Ctr North Davenpot, IA   3165 Van Wert Cnty. Hospital Van Wert, 
OH Disp Filters

STERION Rental Contracts (Gray)

Acct. No#

--------------------------------------------------------------------------------

Hospital Name

--------------------------------------------------------------------------------

Location

--------------------------------------------------------------------------------

PO#

--------------------------------------------------------------------------------

Comments:

--------------------------------------------------------------------------------

9247 Crawford Long Mem Hosp Atlanta, GA CA4-0010B Clear lid with ceramic 3919
Emanual Med Ctr Turloch,  CA 22419 Premier Customer w/disposable filters 8532
HCA N Monroe Hosp Monroe, LA 75920 Disp. Filters 4960 Helen Keller Mem Hosp
Sheffield, AL REX7223 Disp. Filters 10319 Huggins Hospital Wolfeboro, NH 5411-2
Ceramic Filters 26036 Huntington Outpatient S C Pasadena,  CA 560 Disp. Filters
3052 Licking Mem Hosp Newark, OH 50800 Disp. Filters 5595 Matagorda General Hosp
Bay City, TX 35529 Disp. Filters 3915 Mem Hosp Assoc Modesro, CA 156498 Disp.
Filters 6585 Moberly Reg. Med. Ctr. Moberly, MO 9004 Disp. Filters 57465 N.
Florida Surgical Ctr Gainsville,  FL 204003 Ceramic 55885 Park Medical Center
Columbus, OH 20143 Disp. Filters 9285 South Shore Hospital Miami Beach, FL
88959SR Ceramic Filters 6953 St.Marys Hospital Leonardtown,  MD P59591 Disp.
Filters 45821 Ukiah Valley Med Ctr Ukiah, CA 113467 Disp Filters 4789 West
Georgia Med Ctr Lagrange,  GA Rental Disp Filters 9309 Woodland Comm Hosp
Cullman, AL 19925 Disp Filters

ULTRALLOY Sterile Case Rental Contracts

Acct. No#

--------------------------------------------------------------------------------

Hospital Name

--------------------------------------------------------------------------------

Location

--------------------------------------------------------------------------------

PO#

--------------------------------------------------------------------------------

321511 Carilion Bedford Hospital Bedford,  VA 7181 9247 Crawford Long Mem Hosp
Atlanta,  GA CA4-0010B 3885 St. Helena Hospital Deer Park, CA 7260

 

Additional Contracts

1.          Letter of Confirmation of Verbal Agreement between Johnson & Johnson
Medical Division of Ethicon, Inc. and Myco Plastics, Inc. dated September 29,
2000.
2.          Services Agreement between Johnson & Johnson Medical Division of
Ethicon, Inc. and Professional Health Sales, Inc. (PHS) dated May 5, 1998 and
addendum dated March 5, 1999.
3.          Supply Agreement (Sales) between Premier Purchasing Partners LP and
Johnson & Johnson Healthcare Services dated August 1, 2000 (amendment 4, price
adjustment notification).
4.          Supply Agreement (Sales) between HealthSouth Inc. and Johnson &
Johnson Healthcare Systems Inc. dated March 1, 1998.
5.          Supply Agreement (Sales) between Allina Health System and Johnson &
Johnson Healthcare Systems, Inc. dated December 19, 1996.
6.          Supply Agreement (Sales) between ScrippsHealth System and Johnson &
Johnson Healthcare Systems, Inc. dated June 13, 1996.

7.          Supply Agreement (Sales) between Baptist Memorial Healthcare Corp.
and Johnson & Johnson Healthcare Systems, Inc. dated July 1999.
8.          Supply Agreement (Sales) between AmHS-Heritage and Johnson & Johnson
Medical Division of Ethicon, Inc. dated July, 1995.
9.          Supply Agreement (Sales, Courtesy) between VHA/Integra and Johnson &
Johnson Medical Division of Ethicon, Inc. dated January 1, 2001.
10.        Patent and Know-How Assignment and Royalty Agreement between Johnson
& Johnson Medical, Inc., and Robert Nichols, William Patterson, Ronald Cocquyt
and Richard Mayfield dated as of December 30, 1992.
11.        Lease Agreement between Johnson & Johnson Medical and Robert Nichols
Enterprises, Inc., dated as of December 30, 1992 and letter extension dated
September 26, 2000.
12.        Letter Agreement between Johnson & Johnson Medical Division of
Ethicon, Inc. and Robert Nichols dated June 20, 2000.

CONTRACTS AND COMMITMENTS (International)

FRANCE

Supply (Sales) Agreements with the following customers:

No. Customer Involved Start Date End Date Written       FRWRIT01 Hopital Ap
Paris 1/1/01 12/31/01 Verbal       FRVERB01 Pierre Fabre Industrie 4/1/00
3/31/01 FRVERB02 Climdal Lyon 1/1/01 12/31/01        

JAPAN

Exclusive Distributorship Agreement between Johnson & Johnson Medical K.K. and
Nissho Sangyo K.K., dated December 21, 1998.

UNITED KINGDOM

Supply Agreement (Sales) between Johnson & Johnson Medical Ltd. and South
Cleveland Drape dated March 27, 1998.

CANADA

Supply (Sales) Agreements with the following customers:

Contract # Customer Start Date End Date         20825 St. John's Gen Hosp.
11/1/96 10/31/01 22028 Perley & Rideau Veterans Hosp. 1/1/97 3/31/03 23771
Enfant Jesus Universitaire 4/2/98 3/31/01 24074 TNT Delivery Services Inc 7/1/98
6/30/01 24619 York County Hosp. 1/1/98 12/31/02 26442 Scarborough Gen. Hosp.
5/31/99 4/30/01 27846 Perley & Rideau Veterans Hosp. 2/23/00 12/31/01 27996
Hotel Dieu Grace Hosp. 3/14/00 6/30/01 28267 Health Sciences Center 4/26/00
3/31/01 28312 Toronto Hospital 4/26/00 6/30/01 28342 Chuq. Center Hosp. Univ.
3/15/00 3/14/02 28412 Source Medical/Credit Valley 6/1/00 4/30/01 28531
Cardiologie Institute 6/1/00 5/31/01 29017 Hotel Dieu Grace Hosp. 9/1/00 8/31/03
29280 Toronto Hospital 10/18/00 6/30/01 29394 Toronto Hospital 11/3/00 6/30/01
29598 Saskatoon District 10/1/00 9/30/01 29608 Saskatoon District 11/1/00
9/30/01 30179 Sick Children 9/20/00 9/30/01

SCHEDULE 3.11

To Asset Purchase Agreement

BUSINESS INTELLECTUAL PROPERTY

Trademarks

STERION

country: UNITED STATES orig co: SURGIKOS INC. - USA regt co: J&J ONE J&J PLAZA -
USA word/design: WORD language: ROMAN reg. no: 1585477 reg. date: 03 1990
expiration date: 03 2010 next action date: 03 2010 reg. status: REGD: RENEWED
sector : PROFESSIONAL goods:  HEAT STERILIZATION UNIT USED TO STERILIZE MEDICAL
AND SURGICAL EQUIPMENT class coverage: 10 EXACT:   STERILIZATION EQUIPMENT AND
SUPPLIES

 

STERION

country: UNITED STATES orig co: J&J MEDICAL, INC. - USA regt co: J&J ONE J&J
PLAZA - USA word/design: WORD language: ROMAN reg. no: 1842831 reg. date: 07
1994 expiration date: 07 2004 next action date: 07 2004 reg. status: REGISTERED
sector : PROFESSIONAL goods: STERILIZATION CONTAINER SYSTEM COMPRISING FILTERS
AND COMPONENT PIECES THEREOF class coverage: 10 EXACT: STERILIZATION CONTAINER
SYSTEM COMPRISING FILTER AND COMPONENT

 

STERION.COM

country: UNITED STATES orig co: SURGIKOS INC. - USA regt co: J&J ONE J&J PLAZA -
USA word/design: WORD language: ROMAN reg. no: ** reg. date: 10 1996 expiration
date: 10 2001 next action date: 10 2001 reg. status: REGD: RENEWED sector :
PROFESSIONAL goods: DOMAIN NAME    

 

STERION

country: ARGENTINA orig co: J&J MEDICAL, INC. - USA regt co: J&J ONE J&J PLAZA -
USA word/design: WORD language: ROMAN reg. no: 1500047 reg. date: 01 1994
expiration date: 01 2004 next action date: 01 2004 reg. status: REGISTERED
sector : PROFESSIONAL goods:  SURGICAL AND MEDICAL APPARATUS, APPARATUS FOR
STERILIZING SURGICAL AND MEDICAL INSTRUMENTS class coverage:  11 WHOLE    

 

STERION

country: ARGENTINA orig co: J&J MEDICAL, INC. - USA regt co: J&J ONE J&J PLAZA -
USA word/design: WORD language: ROMAN reg. no: 1522127 reg. date: 05 1994
expiration date: 05 2004 next action date: 05 2004 reg. status: REGISTERED
sector : PROFESSIONAL goods: SURGICAL AND MEDICAL APPARATUS, APPARATUS FOR
STERILIZING SURGICAL AND MEDICAL INSTRUMENTS class coverage: 10  EXACT: SURGICAL
AND MEDICAL APPARATUS

 

STERION

country: AUSTRALIA orig co: J&J MEDICAL, INC. - USA regt co: J&J ONE J&J PLAZA -
USA word/design: WORD language: ROMAN reg. no: 586374 reg. date: 09 1992
expiration date: 09 2009 next action date: 09 2009 reg. status: REGD: RENEWED
sector : PROFESSIONAL goods: SURGICAL AND MEDICAL APPARATUS, APPARATUS FOR
STERILIZING SURGICAL AND MEDICAL INSTRUMENTS class coverage:  10 WHOLE    

 

STERION

country: AUSTRALIA orig co: J&J MEDICAL, INC. - USA regt co: J&J ONE J&J PLAZA -
USA word/design: WORD language: ROMAN reg. no: 586376 reg. date: 09 1992
expiration date: 09 2009 next action date: 09 2009 reg. status: REGD: RENEWED
sector : PROFESSIONAL goods: SURGICAL AND MEDICAL APPARATUS, APPARATUS FOR
STERILIZING SURGICAL AND MEDICAL INSTRUMENTS class coverage:  11 WHOLE    

 

STERION

country: AUSTRIA orig co: J&J MEDICAL, INC. - USA regt co: JANSSEN PHARM -
BELGIUM word/design: WORD language: ROMAN reg. no: 591827 reg. date: 09 1992
expiration date: 09 2012 next action date: 09 2012 reg. status: REGISTERED
sector : PROFESSIONAL goods: SURGICAL AND MEDICAL APPARATUS, APPARATUS FOR
STERILIZING SURGICAL AND MEDICAL INSTRUMENTS class coverage: 10 PARTIAL: 
SURGICAL AND MEDICAL APPARATUS     11 PARTIAL:  APPARATUS FOR STERILIZING  

 

STERION

country: BENELUX orig co: J&J MEDICAL, INC. - USA regt co: JANSSEN PHARM -
BELGIUM word/design: WORD language: ROMAN reg. no: 513999 reg. date: 06 1992
expiration date: 06 2002 next action date: 06 2002 reg. status: REGISTERED
sector : PROFESSIONAL goods: SURGICAL AND MEDICAL APPARATUS, APPARATUS FOR
STERILIZING SURGICAL AND MEDICAL INSTRUMENTS class coverage: 10 PARTIAL: 
SURGICAL AND MEDICAL APPARATUS     11 PARTIAL:  APPARATUS FOR STERILIZING  

STERION

country: BRAZIL orig co: J&J MEDICAL, INC. - USA regt co: J&J ONE J&J PLAZA -
USA word/design: WORD language: ROMAN reg. no: 816968403 reg. date: 04 1995
expiration date: 04 2005 next action date: 04 2005 reg. status: REGISTERED
sector : PROFESSIONAL goods: SURGICAL AND MEDICAL APPARATUS, APPARATUS FOR
STERILIZING SURGICAL AND MEDICAL INSTRUMENTS class coverage:  9.15 WHOLE    

 

STERION

country: CANADA orig co: J&J MEDICAL, INC. - USA regt co: J&J ONE J&J PLAZA -
USA word/design: WORD language: ROMAN reg. no: 430399 reg. date: 07 1994
expiration date: 07 2009 next action date: 07 2009 reg. status: REGISTERED
sector : PROFESSIONAL goods: SURGICAL AND MEDICAL APPARATUS, APPARATUS FOR
STERILIZING SURGICAL AND MEDICAL INSTRUMENTS

 

STERION

country: CHILE orig co: J&J MEDICAL, INC. - USA regt co: J&J ONE J&J PLAZA - USA
word/design: WORD language: ROMAN reg. no: 429878 reg. date: 08 1994 expiration
date: 08 2004 next action date: 08 2004 reg. status: REGISTERED sector :
PROFESSIONAL goods: SURGICAL AND MEDICAL APPARATUS, APPARATUS FOR STERILIZING
SURGICAL AND MEDICAL INSTRUMENTS class coverage:  10 WHOLE    

 

STERION

country: CHILE orig co: J&J MEDICAL, INC. - USA regt co: J&J ONE J&J PLAZA - USA
word/design: WORD language: ROMAN reg. no: 429879 reg. date: 08 1994 expiration
date: 08 2004 next action date: 08 2004 reg. status: REGISTERED sector :
PROFESSIONAL goods: SURGICAL AND MEDICAL APPARATUS, APPARATUS FOR STERILIZING
SURGICAL AND MEDICAL INSTRUMENTS class coverage: 11 WHOLE    

 

STERION

country: CHINA, PEOPLES REPUBLIC orig co: SURGIKOS INC. - USA regt co: J&J ONE
J&J PLAZA - USA word/design: WORD language: ROMAN reg. no: 731020 reg. date: 02
1995 expiration date: 02 2005 next action date: 02 2005 reg. status: REGISTERED
sector : PROFESSIONAL goods: HEAT STERILIZATION UNIT USED TO STERILIZE MEDICAL
AND SURGICAL EQUIPMENT class coverage:  10  EXACT:  HEAT STERILIZATION UNIT USED
TO STERILIZE MEDICAL AND SURGICAL

STERION

country: CHINA, PEOPLES REPUBLIC  orig co: J&J MEDICAL, INC. - USA regt co: J&J
ONE J&J PLAZA - USA word/design: WORD language: SIMPLE CHINESE reg. no: 1186879
reg. date: 06 1998 expiration date: 06 2008 next action date: 06 2008 reg.
status: REGISTERED sector : PROFESSIONAL goods: (SIMPLIFIED)     class
coverage:  10 WHOLE    

 

STERION

country: COLOMBIA orig co: J&J MEDICAL, INC. - USA regt co: J&J ONE J&J PLAZA -
USA   word/design: WORD language: ROMAN reg. no: 156288 reg. date: 03 1994
expiration date: 03 2004 next action date: 03 2004 reg. status: REGISTERED
sector : PROFESSIONAL goods: SURGICAL AND MEDICAL APPARATUS, APPARATUS FOR
STERILIZING SURGICAL AND MEDICAL INSTRUMENTS class coverage:  10 WHOLE    

 

STERION

country: COLOMBIA orig co: J&J MEDICAL, INC. - USA regt co: J&J ONE J&J PLAZA -
USA word/design: WORD language: ROMAN reg. no: 156287 reg. date: 03 1994
expiration date: 03 2004 next action date: 03 2004 reg. status: REGISTERED
sector : PROFESSIONAL goods: SURGICAL AND MEDICAL APPARATUS, APPARATUS FOR
STERILIZING SURGICAL AND MEDICAL INSTRUMENTS class coverage:  11 WHOLE    

 

STERION

country: COSTA RICA orig co: J&J MEDICAL, INC. - USA regt co: J&J ONE J&J PLAZA
- USA word/design: WORD language: ROMAN reg. no: 83189 reg. date: 07 1993
expiration date: 07 2003 next action date: 07 2003 reg. status: REGISTERED
sector : PROFESSIONAL goods: SURGICAL AND MEDICAL APPARATUS, APPARATUS FOR
STERILIZING SURGICAL AND MEDICAL INSTRUMENTS class coverage:  10 WHOLE    

STERION

country: COSTA RICA orig co: J&J MEDICAL, INC. - USA regt co: J&J ONE J&J PLAZA
- USA   word/design: WORD language: ROMAN reg. no: 123125 reg. date: 12 2000
expiration date: 12 2010 next action date: 12 2010 reg. status: REGISTERED
sector : PROFESSIONAL goods: SURGICAL AND MEDICAL APPARATUS, APPARATUS FOR
STERILIZING SURGICAL AND MEDICAL INSTRUMENTS

 

STERION

country: CROATIA orig co: J&J MEDICAL, INC. - USA regt co: JANSSEN PHARM -
BELGIUM word/design: WORD language: ROMAN reg. no: 591827 reg. date: 12 1992
expiration date: 09 2012 next action date: 09 2012 reg. status: REGISTERED
sector : PROFESSIONAL goods: SURGICAL AND MEDICAL APPARATUS, APPARATUS FOR
STERILIZING SURGICAL AND MEDICAL INSTRUMENTS class coverage: 10 PARTIAL: 
SURGICAL AND MEDICAL APPARATUS     11 PARTIAL:  APPARATUS FOR STERILIZING  

 

STERION

country: CZECHOSLOVAKIA orig co: J&J MEDICAL, INC. - USA regt co: JANSSEN PHARM
- BELGIUM word/design: WORD language: ROMAN reg. no: 591827 reg. date: 09 1992
expiration date: 09 2012 next action date: 09 2012 reg. status: REGISTERED
sector : PROFESSIONAL goods: SURGICAL AND MEDICAL APPARATUS, APPARATUS FOR
STERILIZING SURGICAL AND MEDICAL INSTRUMENTS class coverage: 10 PARTIAL: 
SURGICAL AND MEDICAL APPARATUS     11 PARTIAL:  APPARATUS FOR STERILIZING  

 

STERION

country: CZECH REPUBLIC orig co: J&J MEDICAL, INC. - USA regt co: JANSSEN PHARM
- BELGIUM word/design: WORD language: ROMAN reg. no: 591827 reg. date: 02 1993
expiration date: 09 2012 next action date: 09 2012 reg. status: REGISTERED
sector : PROFESSIONAL goods: SURGICAL AND MEDICAL APPARATUS, APPARATUS FOR
STERILIZING SURGICAL AND MEDICAL INSTRUMENTS class coverage: 10 PARTIAL: 
SURGICAL AND MEDICAL APPARATUS     11 PARTIAL:  APPARATUS FOR STERILIZING  

 

STERION

country: DOMINICAN REPUBLIC orig co: J&J MEDICAL, INC. - USA regt co: J&J ONE
J&J PLAZA - USA word/design: WORD language: ROMAN reg. no: 55943 reg. date: 01
1993 expiration date: 01 2013 next action date: 01 2013 reg. status: REGISTERED
sector : PROFESSIONAL goods: SURGICAL AND MEDICAL APPARATUS, APPARATUS FOR
STERILIZING SURGICAL AND MEDICAL INSTRUMENTS class coverage: 10 WHOLE     11
WHOLE  

 

STERION

country: ECUADOR orig co: J&J MEDICAL, INC. - USA regt co: J&J ONE J&J PLAZA -
USA word/design: WORD language: ROMAN reg. no: 3530 reg. date: 10 1994
expiration date: 10 2004 next action date: 10 2004 reg. status: REGISTERED
sector : PROFESSIONAL goods: SURGICAL AND MEDICAL APPARATUS, APPARATUS FOR
STERILIZING SURGICAL AND MEDICAL INSTRUMENTS class coverage: 10 WHOLE    

 

STERION

country: ECUADOR orig co: J&J MEDICAL, INC. - USA regt co: J&J ONE J&J PLAZA -
USA word/design: WORD language: ROMAN reg. no: 3529 reg. date: 10 1994
expiration date: 10 2004 next action date: 10 2004 reg. status: REGISTERED
sector : PROFESSIONAL goods: SURGICAL AND MEDICAL APPARATUS, APPARATUS FOR
STERILIZING SURGICAL AND MEDICAL INSTRUMENTS class coverage: 11 WHOLE    

 

STERION

country: FRANCE orig co: J&J MEDICAL, INC. - USA regt co: JANSSEN PHARM -
BELGIUM word/design: WORD language: ROMAN reg. no: 591827 reg. date: 06 1996
expiration date: 09 2012 next action date: 09 2012 reg. status: REGISTERED
sector : PROFESSIONAL goods: SURGICAL AND MEDICAL APPARATUS, APPARATUS FOR
STERILIZING SURGICAL AND MEDICAL INSTRUMENTS class coverage: 10 PARTIAL: 
SURGICAL AND MEDICAL APPARATUS     11 PARTIAL:  APPARATUS FOR STERILIZING  

 

STERION

country: GERMANY orig co: J&J MEDICAL, INC. - USA regt co: JANSSEN PHARM -
BELGIUM word/design: WORD language: ROMAN reg. no: 591827 reg. date: 09 1992
expiration date: 09 2012 next action date: 09 2012 reg. status: REGISTERED
sector : PROFESSIONAL goods: SURGICAL AND MEDICAL APPARATUS, APPARATUS FOR
STERILIZING SURGICAL AND MEDICAL INSTRUMENTS class coverage: 10 PARTIAL: 
SURGICAL AND MEDICAL APPARATUS     11 PARTIAL:  APPARATUS FOR STERILIZING  

 

STERION

country: GREECE orig co: J&J MEDICAL, INC. - USA regt co: J&J ONE J&J PLAZA -
USA word/design: WORD language: ROMAN reg. no: 110324 reg. date: 08 1992
expiration date: 08 2002 next action date: 08 2002 reg. status: REGISTERED
sector : PROFESSIONAL goods: SURGICAL AND MEDICAL APPARATUS, APPARATUS FOR
STERILIZING SURGICAL AND MEDICAL INSTRUMENTS class coverage: 10 WHOLE       11
WHOLE    

 

STERION

country: GUATEMALA orig co: J&J MEDICAL, INC. - USA regt co: J&J ONE J&J PLAZA -
USA word/design: WORD language: ROMAN reg. no: 73940 reg. date: 12 1994
expiration date: 12 2004 next action date: 12 2004 reg. status: REGISTERED
sector : PROFESSIONAL goods: SURGICAL AND MEDICAL APPARATUS, APPARATUS FOR
STERILIZING SURGICAL AND MEDICAL INSTRUMENTS class coverage: 10 WHOLE    

 

STERION

country: GUATEMALA orig co: J&J MEDICAL, INC. - USA regt co: J&J ONE J&J PLAZA -
USA word/design: WORD language: ROMAN reg. no: 74738 reg. date: 04 1995
expiration date: 04 2005 next action date: 04 2005 reg. status: REGISTERED
sector : PROFESSIONAL goods: SURGICAL AND MEDICAL APPARATUS, APPARATUS FOR
STERILIZING SURGICAL AND MEDICAL INSTRUMENTS

 

STERION

country: HONDURAS orig co: J&J MEDICAL, INC. - USA regt co: JANSSEN PHARM -
BELGIUM word/design: WORD language: ROMAN reg. no: 59886 reg. date: 04 1994
expiration date: 04 2004 next action date: 04 2004 reg. status: REGISTERED
sector : PROFESSIONAL goods: SURGICAL AND MEDICAL APPARATUS, APPARATUS FOR
STERILIZING SURGICAL AND MEDICAL INSTRUMENTS class coverage: 10 WHOLE    

STERION

country: HONDURAS orig co: J&J MEDICAL, INC. - USA regt co: JANSSEN PHARM -
BELGIUM word/design: WORD language: ROMAN reg. no: 59885 reg. date: 04 1994
expiration date: 04 2004 next action date: 04 2004 reg. status: REGISTERED
sector : PROFESSIONAL goods: SURGICAL AND MEDICAL APPARATUS, APPARATUS FOR
STERILIZING SURGICAL AND MEDICAL INSTRUMENTS class coverage: 11 WHOLE    

 

STERION

country: HUNGARY orig co: J&J MEDICAL, INC. - USA regt co: JANSSEN PHARM -
BELGIUM word/design: WORD language: ROMAN reg. no: 591827 reg. date: 09 1992
expiration date: 09 2012 next action date: 09 2012 reg. status: REGISTERED
sector : PROFESSIONAL goods: SURGICAL AND MEDICAL APPARATUS, APPARATUS FOR
STERILIZING SURGICAL AND MEDICAL INSTRUMENTS class coverage: 10 PARTIAL: 
SURGICAL AND MEDICAL APPARATUS     11 PARTIAL:  APPARATUS FOR STERILIZING  

 

STERION

country: INDONESIA orig co: J&J MEDICAL, INC. - USA regt co: J&J ONE J&J PLAZA -
USA word/design: WORD language: ROMAN reg. no: 321009 reg. date: 09 1993
expiration date: 09 2003 next action date: 09 2003 reg. status: REGISTERED
sector : PROFESSIONAL goods: SURGICAL AND MEDICAL APPARATUS, APPARATUS FOR
STERILIZING SURGICAL AND MEDICAL INSTRUMENTS

 

STERION

country: INDONESIA orig co: J&J MEDICAL, INC. - USA regt co: J&J ONE J&J PLAZA -
USA word/design: WORD language: ROMAN reg. no: 322043 reg. date: 09 1993
expiration date: 09 2002 next action date: 09 2002 reg. status: REGISTERED
sector : PROFESSIONAL goods: SURGICAL AND MEDICAL APPARATUS, APPARATUS FOR
STERILIZING SURGICAL AND MEDICAL INSTRUMENTS class coverage: 10 EXACT:  SURGICAL
AND MEDICAL APPARATUS  

 

STERION

country: IRELAND orig co: J&J MEDICAL, INC. - USA regt co: J&J ONE J&J PLAZA -
USA word/design: WORD language: ROMAN reg. no: 150498 reg. date: 09 1992
expiration date: 09 2009 next action date: 09 2009 reg. status: REGD: RENEWED
sector : PROFESSIONAL goods: SURGICAL AND MEDICAL APPARATUS, APPARATUS FOR
STERILIZING SURGICAL AND MEDICAL INSTRUMENTS class coverage: 11 PARTIAL: 
APPARATUS FOR STERILIZING SURGICAL AND MEDICAL INSTRUMENTS  

STERION

country: IRELAND orig co: J&J MEDICAL, INC. - USA regt co: J&J ONE J&J PLAZA -
USA word/design: WORD language: ROMAN reg. no: 150497 reg. date: 09 1992
expiration date: 09 2009 next action date: 09 2009 reg. status: REGD: RENEWED
sector : PROFESSIONAL goods: SURGICAL AND MEDICAL APPARATUS, APPARATUS FOR
STERILIZING SURGICAL AND MEDICAL INSTRUMENTS class coverage:10 PARTIAL: 
SURGICAL AND MEDICAL APPARATUS  

STERION

country: ITALY orig co: J&J MEDICAL, INC. - USA regt co: JANSSEN PHARM - BELGIUM
word/design: WORD language: ROMAN reg. no: 591827 reg. date: 09 1992 expiration
date: 09 2012 next action date: 09 2012 reg. status: REGISTERED sector :
PROFESSIONAL goods: SURGICAL AND MEDICAL APPARATUS, APPARATUS FOR STERILIZING
SURGICAL AND MEDICAL INSTRUMENTS class coverage: 10 PARTIAL:  SURGICAL AND
MEDICAL APPARATUS     11 PARTIAL:  APPARATUS FOR STERILIZING  

STERION

country: JAMAICA orig co: J&J MEDICAL, INC. - USA regt co: J&J ONE J&J PLAZA -
USA   word/design: WORD language: ROMAN reg. no: 25826 reg. date: 10 1992
expiration date: 10 2013 next action date: 10 2013 reg. status: REGD: RENEWED
sector : PROFESSIONAL goods: SURGICAL AND MEDICAL APPARATUS, APPARATUS FOR
STERILIZING SURGICAL AND MEDICAL INSTRUMENTS class coverage: 10 EXACT:  SURGICAL
& MEDICAL APPARATUS AND INSTRUMENTS  

STERION

country: JAMAICA orig co: J&J MEDICAL, INC. - USA regt co: J&J ONE J&J PLAZA -
USA   word/design: WORD language: ROMAN reg. no: 29310 reg. date: 10 1992
expiration date: 10 2013 next action date: 10 2013 reg. status: REGD: RENEWED
sector : PROFESSIONAL goods: SURGICAL AND MEDICAL APPARATUS, APPARATUS FOR
STERILIZING SURGICAL AND MEDICAL INSTRUMENTS class coverage: 11 EXACT:  HEATING
AND STEAM-GENERATING APPARATUS FOR STERILIZING SURGICA

STERION

country: JAPAN orig co: J&J MEDICAL, INC. - USA regt co: J&J ONE J&J PLAZA - USA
  word/design: WORD language: ROMAN reg. no: 3130361 reg. date: 03 1996
expiration date: 03 2006 next action date: 12 2005 reg. status: REGISTERED
sector : PROFESSIONAL goods: SURGICAL AND MEDICAL APPARATUS, APPARATUS FOR
STERILIZING SURGICAL AND MEDICAL INSTRUMENTS class coverage: 10 WHOLE    

STERION

country: JAPAN orig co: J&J MEDICAL, INC. - USA regt co: J&J ONE J&J PLAZA - USA
  word/design: WORD language: KATAKANA reg. no: 3130362 reg. date: 03 1996
expiration date: 03 2006 next action date: 12 2005 reg. status: REGISTERED
sector : PROFESSIONAL goods: SURGICAL AND MEDICAL APPARATUS, APPARATUS FOR
STERILIZING SURGICAL AND MEDICAL INSTRUMENTS class coverage: 10 WHOLE    

STERION

country: KOREA (SOUTH) orig co: J&J MEDICAL-KOREA regt co: J&J ONE J&J PLAZA -
USA   word/design: WORD language: ROMAN reg. no: 279489 reg. date: 11 1993
expiration date: 11 2003 next action date: 11 2003 reg. status: REGISTERED
sector : PROFESSIONAL goods: SURGICAL AND MEDICAL APPARATUS, APPARATUS FOR
STERILIZING SURGICAL AND MEDICAL INSTRUMENTS class coverage: 11 EXACT:  HEAT
STERILIZATION UNIT USED TO STERILIZE MEDICAL AND SURGICAL

STERION

country: KOREA (SOUTH) orig co: J&J MEDICAL-KOREA regt co: J&JONE J&J PLAZA -
USA   word/design: WORD language: KOREAN reg. no: 279491 reg. date: 11 1993
expiration date: 11 2003 next action date: 11 2003 reg. status: REGISTERED
sector : PROFESSIONAL goods: HEAT STERILIZATION UNIT USED TO STERILIZE MEDICAL
AND SURGICAL EQUIPMENT   class coverage: 11 EXACT:  HEAT STERILIZATION UNIT USED
FO STERILIZE MEDICAL AND SURGICAL

STERION

country: MACEDONIA orig co: J&J MEDICAL, INC. - USA regt co: JANSSEN PHARM -
BELGIUM word/design: WORD language: ROMAN reg. no: 591827 reg. date: 09 1993
expiration date: 09 2012 next action date: 09 2012 reg. status: REGISTERED
sector : PROFESSIONAL goods: SURGICAL AND MEDICAL APPARATUS, APPARATUS FOR
STERILIZING SURGICAL AND MEDICAL INSTRUMENTS class coverage: 10 PARTIAL: 
SURGICAL AND MEDICAL APPARATUS     11 PARTIAL:  APPARATUS FOR STERILIZING  

STERION

country: MALAYSIA orig co: J&J MEDICAL, INC. - USA regt co: J&J ONE J&J PLAZA -
USA   word/design: WORD language: ROMAN reg. no: 00939 reg. date: 02 1993
expiration date: 02 2014 next action date: 02 2014 reg. status: REGD: RENEWED
sector : PROFESSIONAL goods: SURGICAL AND MEDICAL APPARATUS, APPARATUS FOR
STERILIZING SURGICAL AND MEDICAL INSTRUMENTS class coverage: 10 PARTIAL: 
SURGICAL AND MEDICAL APPARATUS  

STERION

country: MALAYSIA orig co: J&J MEDICAL, INC. - USA regt co: J&J ONE J&J PLAZA -
USA   word/design: WORD language: ROMAN reg. no: 00940 reg. date: 02 1993
expiration date: 02 2014 next action date: 02 2014 reg. status: REGD: RENEWED
sector : PROFESSIONAL goods: SURGICAL AND MEDICAL APPARATUS, APPARATUS FOR
STERILIZING SURGICAL AND MEDICAL INSTRUMENTS class coverage: 11 PARTIAL: 
APPARATUS FOR STERILIZING SURGICAL AND MEDICAL INSTRUMENTS

STERION

country: MEXICO orig co: J&J MEDICAL, INC. - USA regt co: J&J ONE J&J PLAZA -
USA   word/design: WORD language: ROMAN reg. no: 458201 reg. date: 06 1992
expiration date: 06 2002 next action date: 06 2002 reg. status: REGISTERED
sector : PROFESSIONAL goods: SURGICAL AND MEDICAL APPARATUS, APPARATUS FOR
STERILIZING SURGICAL AND MEDICAL INSTRUMENTS class coverage: 11 RESTRICT:
APPARATUS FOR STERILIZING  

STERION

country: MEXICO orig co: J&J MEDICAL, INC. - USA regt co: J&J ONE J&J PLAZA -
USA   word/design: WORD language: ROMAN reg. no: 428364 reg. date: 06 1992
expiration date: 06 2002 next action date: 06 2002 reg. status: REGISTERED
sector : PROFESSIONAL goods: SURGICAL AND MEDICAL APPARATUS, APPARATUS FOR
STERILIZING SURGICAL AND MEDICAL INSTRUMENTS class coverage: 10 WHOLE    

STERION

country: NEW ZEALAND orig co: J&J MEDICAL, INC. - USA regt co: J&J ONE J&J PLAZA
- USA   word/design: WORD language: ROMAN reg. no: 221143 reg. date: 09 1992
expiration date: 09 2013 next action date: 09 2013 reg. status: REGD: RENEWED
sector : PROFESSIONAL goods: SURGICAL AND MEDICAL APPARATUS, APPARATUS FOR
STERILIZING SURGICAL AND MEDICAL INSTRUMENTS class coverage: 10 WHOLE    

STERION

country: NEW ZEALAND orig co: J&J MEDICAL, INC. - USA regt co: J&J ONE J&J PLAZA
- USA   word/design: WORD language: ROMAN reg. no: 221144 reg. date: 09 1992
expiration date: 09 2013 next action date: 09 2013 reg. status: REGD: RENEWED
sector : PROFESSIONAL goods: SURGICAL AND MEDICAL APPARATUS, APPARATUS FOR
STERILIZING SURGICAL AND MEDICAL INSTRUMENTS class coverage: 11 WHOLE    

STERION

country: NORWAY orig co: J&J MEDICAL, INC. - USA regt co: J&J ONE J&J PLAZA -
USA   word/design: WORD language: ROMAN reg. no: 160633 reg. date: 12 1993
expiration date: 12 2003 next action date: 12 2003 reg. status: REGISTERED
sector : PROFESSIONAL goods: SURGICAL AND MEDICAL APPARATUS, APPARATUS FOR
STERILIZING SURGICAL AND MEDICAL INSTRUMENTS class coverage: 10 PARTIAL: 
SURGICAL AND MEDICAL APPARATUS     11 PARTIAL:  APPARATUS FOR STERILIZING
SURGICAL AND MEDICAL INSTRUMENTS

STERION

country: PANAMA orig co: J&J MEDICAL, INC. - USA regt co: J&J ONE J&J PLAZA -
USA   word/design: WORD language: ROMAN reg. no: 063420 reg. date: 03 1994
expiration date: 03 2004 next action date: 03 2004 reg. status: REGISTERED
sector : PROFESSIONAL goods: SURGICAL AND MEDICAL APPARATUS, APPARATUS FOR
STERILIZING SURGICAL AND MEDICAL INSTRUMENTS class coverage: 10 EXACT:  HEAT
STERILIZATION UNIT USED TO STERILIZE MEDICAL AND SURGICAL

STERION

country: PERU orig co: J&J MEDICAL, INC. - USA regt co: JANSSEN PHARM - BELGIUM
word/design: WORD language: ROMAN reg. no: 101856 reg. date: 03 1993 expiration
date: 03 2003 next action date: 03 2003 reg. status: REGISTERED sector :
PROFESSIONAL goods: SURGICAL AND MEDICAL APPARATUS, APPARATUS FOR STERILIZING
SURGICAL AND MEDICAL INSTRUMENTS class coverage: 10 WHOLE    

STERION

country: PERU orig co: J&J MEDICAL, INC. - USA regt co: JANSSEN PHARM - BELGIUM
  word/design: WORD language: ROMAN reg. no: 101857 reg. date: 03 1993
expiration date: 03 2003 next action date: 03 2003 reg. status: REGISTERED
sector : PROFESSIONAL goods: SURGICAL AND MEDICAL APPARATUS, APPARATUS FOR
STERILIZING SURGICAL AND MEDICAL INSTRUMENTS class coverage: 11 WHOLE    

STERION

country: PHILIPPINES orig co: J&J MEDICAL, INC. - USA regt co: J&J ONE J&J PLAZA
- USA   word/design: WORD language: ROMAN reg. no: 56609 reg. date: 12 1993
expiration date: 12 2013 next action date: 12 2003 reg. status: REGISTERED
sector : PROFESSIONAL goods: SURGICAL AND MEDICAL APPARATUS, APPARATUS FOR
STERILIZING SURGICAL AND MEDICAL INSTRUMENTS class coverage: 10 EXACT:  HEAT
STERILIZATION UNIT USED TO STERILIZE MEDICAL AND SURGICAL

STERION

country: POLAND orig co: J&J MEDICAL, INC. - USA regt co: JANSSEN PHARM -
BELGIUM word/design: WORD language: ROMAN reg. no: 591827 reg. date: 09 1992
expiration date: 09 2012 next action date: 09 2012 reg. status: REGISTERED
sector : PROFESSIONAL goods: SURGICAL AND MEDICAL APPARATUS, APPARATUS FOR
STERILIZING SURGICAL AND MEDICAL INSTRUMENTS class coverage: 10 PARTIAL: 
SURGICAL AND MEDICAL APPARATUS     11 PARTIAL:  APPARATUS FOR STERILIZING  

STERION

country: PORTUGAL orig co: J&J MEDICAL, INC. - USA regt co: JANSSEN PHARM -
BELGIUM word/design: WORD language: ROMAN reg. no: 591827 reg. date: 09 1992
expiration date: 09 2012 next action date: 09 2002 reg. status: REGISTERED
sector : PROFESSIONAL goods: SURGICAL AND MEDICAL APPARATUS, APPARATUS FOR
STERILIZING SURGICAL AND MEDICAL INSTRUMENTS class coverage: 10 PARTIAL: 
SURGICAL AND MEDICAL APPARATUS     11 PARTIAL:  APPARATUS FOR STERILIZING  

STERION

country: RUSSIAN FEDERATION orig co: J&J MEDICAL, INC. - USA regt co: JANSSEN
PHARM - BELGIUM word/design: WORD language: ROMAN reg. no: 591827 reg. date: 09
1992 expiration date: 09 2012 next action date: 09 2012 reg. status: REGISTERED
sector : PROFESSIONAL goods: SURGICAL AND MEDICAL APPARATUS, APPARATUS FOR
STERILIZING SURGICAL AND MEDICAL INSTRUMENTS class coverage: 10 PARTIAL: 
SURGICAL AND MEDICAL APPARATUS     11 PARTIAL:  APPARATUS FOR STERILIZING  

STERION

country: SINGAPORE orig co: J&J MEDICAL, INC. - USA regt co: J&J ONE J&J PLAZA -
USA word/design: WORD language: ROMAN reg. no: 70 reg. date: 01 1993 expiration
date: 01 2003 next action date: 01 2003 reg. status: REGISTERED sector :
PROFESSIONAL goods: SURGICAL AND MEDICAL APPARATUS, APPARATUS FOR STERILIZING
SURGICAL AND MEDICAL INSTRUMENTS class coverage: 11 EXACT:  SURGICAL AND MEDICAL
APPARATUS, APPARATUS FOR STERILIZING SURG

STERION

country: SINGAPORE orig co: J&J MEDICAL, INC. - USA regt co: J&J ONE J&J PLAZA -
USA word/design: WORD language: ROMAN reg. no: 271 reg. date: 01 1993 expiration
date: 01 2003 next action date: 01 2003 reg. status: REGISTERED sector :
PROFESSIONAL goods: SURGICAL AND MEDICAL APPARATUS, APPARATUS FOR STERILIZING
SURGICAL AND MEDICAL INSTRUMENTS class coverage: 10 PARTIAL:  SURGICAL& MEDICAL
APPARATUS  

STERION

country: SINGAPORE orig co: J&J MEDICAL, INC. - USA regt co: J&J ONE J&J PLAZA -
USA word/design: WORD language: STANDARD CHINES reg. no: 2061H reg. date: 02
1997 expiration date: 02 2007 next action date: 02 2007 reg. status: REGISTERED
sector : PROFESSIONAL goods: ("SHI TE LONG")       class coverage: 10 EXACT: 
SURGICAL & MEDICAL APPARATUS, APPARATUS FOR STERILIZING SURG

STERION

country: SLOVAK REPUBLIC orig co: J&J MEDICAL, INC. - USA regt co: JANSSEN PHARM
- BELGIUM word/design: WORD language: ROMAN reg. no: 591827 reg. date: 09 1993
expiration date: 09 2012 next action date: 09 2012 reg. status: REGISTERED
sector : PROFESSIONAL goods: SURGICAL AND MEDICAL APPARATUS, APPARATUS FOR
STERILIZING SURGICAL AND MEDICAL INSTRUMENTS class coverage: 10 PARTIAL: 
SURGICAL AND MEDICAL APPARATUS     11 PARTIAL:  APPARATUS FOR STERILIZING  

STERION

country: SLOVENIA orig co: J&J MEDICAL, INC. - USA regt co: JANSSEN PHARM -
BELGIUM word/design: WORD language: ROMAN reg. no: 591827 reg. date: 02 1993
expiration date: 09 2012 next action date: 09 2012 reg. status: REGISTERED
sector : PROFESSIONAL goods: SURGICAL AND MEDICAL APPARATUS, APPARATUS FOR
STERILIZING SURGICAL AND MEDICAL INSTRUMENTS class coverage: 10 PARTIAL: 
SURGICAL AND MEDICAL APPARATUS     11 PARTIAL:  APPARATUS FOR STERILIZING  

STERION

country: SWEDEN orig co: J&J MEDICAL, INC. - USA regt co: J&J ONE J&J PLAZA -
USA word/design: WORD language: ROMAN reg. no: 245110 reg. date: 12 1992
expiration date: 12 2002 next action date: 12 2002 reg. status: REGISTERED
sector : PROFESSIONAL goods: SURGICAL AND MEDICAL APPARATUS, APPARATUS FOR
STERILIZING SURGICAL AND MEDICAL INSTRUMENTS class coverage: 10 WHOLE       11
WHOLE    

STERION

country: SWITZERLAND orig co: J&J MEDICAL, INC. - USA regt co: JANSSEN PHARM -
BELGIUM word/design: WORD language: ROMAN reg. no: 591827 reg. date: 09 1992
expiration date: 09 2012 next action date: 09 2012 reg. status: REGISTERED
sector : PROFESSIONAL goods: SURGICAL AND MEDICAL APPARATUS, APPARATUS FOR
STERILIZING SURGICAL AND MEDICAL INSTRUMENTS class coverage: 10 PARTIAL: 
SURGICAL AND MEDICAL APPARATUS     11 PARTIAL:  APPARATUS FOR STERILIZING  

STERION

country: TAIWAN orig co: J&J MEDICAL, INC. - USA regt co: J&J ONE J&J PLAZA -
USA word/design: WORD language: ROMAN reg. no: 612801 reg. date: 09 1993
expiration date: 09 2003 next action date: 09 2003 reg. status: REGISTERED
sector : PROFESSIONAL goods: SURGICAL AND MEDICAL APPARATUS, APPARATUS FOR
STERILIZING SURGICAL AND MEDICAL INSTRUMENTS class coverage: 74 EXACT:  SURGICAL
INSTRUMENTS    

STERION

country: TRINIDAD orig co: J&J MEDICAL, INC. - USA regt co: J&J ONE J&J PLAZA -
USA word/design: WORD language: ROMAN reg. no: 21131 reg. date: 10 1992
expiration date: 10 2006 next action date: 10 2006 reg. status: REGISTERED
sector : PROFESSIONAL goods: SURGICAL AND MEDICAL APPARATUS, APPARATUS FOR
STERILIZING SURGICAL AND MEDICAL INSTRUMENTS class coverage: 11 WHOLE    

STERION

country: URUGUAY orig co: J&J MEDICAL, INC. - USA regt co: J&J ONE J&J PLAZA -
USA word/design: WORD language: ROMAN reg. no: 258818 reg. date: 04 1993
expiration date: 04 2003 next action date: 04 2003 reg. status: REGISTERED
sector : PROFESSIONAL goods: SURGICAL AND MEDICAL APPARATUS, APPARATUS FOR
STERILIZING SURGICAL AND MEDICAL INSTRUMENTS class coverage: 10 WHOLE       11
WHOLE    

STERION

country: VENEZUELA orig co: J&J MEDICAL, INC. - USA regt co: J&J ONE J&J PLAZA -
USA word/design: WORD language: ROMAN app. no: 26860 app. date: 12 1992
expiration date: next action date: reg. status: PENDING-FILED sector :
PROFESSIONAL goods: SURGICAL AND MEDICAL APPARATUS, APPARATUS FOR STERILIZING
SURGICAL AND MEDICAL INSTRUMENTS class coverage: 11 WHOLE    

STERION

country: VENEZUELA orig co: J&J MEDICAL, INC. - USA regt co: J&J ONE J&J PLAZA -
USA word/design: WORD language: ROMAN app. no: 19413 app. date: 10 1993
expiration date: next action date: reg. status: PENDING-FILED sector :
PROFESSIONAL goods: SURGICAL AND MEDICAL APPARATUS, APPARATUS FOR STERILIZING
SURGICAL AND MEDICAL INSTRUMENTS class coverage: 10 WHOLE    

STERION

country: VIETNAM orig co: J&J MEDICAL, INC. - USA regt co: JANSSEN PHARM -
BELGIUM word/design: WORD language: ROMAN reg. no: 591827 reg. date: 12 1993
expiration date: 09 2012 next action date: 09 2012 reg. status: REGISTERED
sector : PROFESSIONAL goods: SURGICAL AND MEDICAL APPARATUS, APPARATUS FOR
STERILIZING SURGICAL AND MEDICAL INSTRUMENTS class coverage: 10 PARTIAL: 
SURGICAL AND MEDICAL APPARATUS     11 PARTIAL:  APPARATUS FOR STERILIZING  

STERION

country: YUGOSLAVIA orig co: J&J MEDICAL, INC. - USA regt co: JANSSEN PHARM -
BELGIUM word/design: WORD language: ROMAN reg. no: 591827 reg. date: 09 1992
expiration date: 09 2012 next action date: 09 2012 reg. status: REGISTERED
sector : PROFESSIONAL goods: SURGICAL AND MEDICAL APPARATUS, APPARATUS FOR
STERILIZING SURGICAL AND MEDICAL INSTRUMENTS class coverage: 10 PARTIAL: 
SURGICAL AND MEDICAL APPARATUS     11 PARTIAL:  APPARATUS FOR STERILIZING  

ULTRALLOY

country: UNITED STATES orig co: J&J MEDICAL, INC. - USA regt co: J&J ONE J&J
PLAZA - USA word/design: WORD language: ROMAN reg. no: 1736358 reg. date: 12
1992 expiration date: 12 2012 next action date: 12 2012 reg. status: REGD:
RENEWED sector : PROFESSIONAL goods: MEDICAL INSTRUMENT STERILIZATION CONTAINERS
AND FILTERS   class coverage: 10 EXACT:  MEDICAL INSTRUMENT STERILIZATION
CONTAINERS AND FILTERS

ULTRALLOY.COM

country: UNITED STATES orig co: J&J MEDICAL, INC. - USA regt co: J&J ONE J&J
PLAZA - USA word/design: WORD language: ROMAN reg. no: ** reg. date: 10 1996
expiration date: 10 2001 next action date: 10 2001 reg. status: REGD: RENEWED
sector : PROFESSIONAL goods: DOMAIN NAME      

Patents

Docket #

--------------------------------------------------------------------------------

Inventors

--------------------------------------------------------------------------------

Description

--------------------------------------------------------------------------------

Patent #

--------------------------------------------------------------------------------

Date
Issued
In U.S.

--------------------------------------------------------------------------------

Other
Countries
Issued

--------------------------------------------------------------------------------

Other
Countries
Pending

--------------------------------------------------------------------------------

              JJM0047 Nichols, Robert L.; Lindsey, Keith F.; Patterson, William
H. Apparatus and method for holding a medical instrument     US 5346075 9/13/94
Australia and South Africa Korea Singapore Brazil, Canada, European Patent
Office, Finland, Japan,  Malaysia               JJM0048 Nichols, Robert L.
Medical instrument sterilization container           US 4617178 10/14/86
Austria, Belgium, Canada, France, Great Britain, Italy, Sweden, Luxembourg,
Netherlands, Switzerland EPO                 JJM0049 Nichols, Robert L.
Controlled release security band for sterilization container US 4625885 12/2/86
No foreign filings                 JJM0050 Nichols, Robert L. Filtered port
suitable for medical sterilization containers and method or use thereof US
4704254 11/3/87 No foreign filings                 JJM0051 Nichols, Robert L.
Medical sterilization container with instrument tray US 4716025 12/29/87 No
foreign filings                 JJM0053 Nichols, Robert L. Stackable medical
instrument sterilizer container US 4728504 3/1/88 No foreign filings            
    JJM0054 Nichols, Robert L. Medical instrument sterilization container with
fluid filters US 4752453 6/21/88 No foreign filings                 JJM0055
Nichols, Robert L. Medical instrument sterilization container US 4900519 2/13/90
No foreign filings                 JJM0056 Nichols, Robert L.; Patterson,
William H. Filter for medical instrument sterilization containers and method for
removing moisture and contaminants therefrom US 5227074 7/13/93 No foreign
filings                 JJM0057 Nichols, Robert L.; Patterson, William H.;
Lindsey, Keith F. Medical Instrument  Sterilization Container with a 
Contaminant Plug US 5324489 6/28/94 No foreign filings                 JJM0058
Nichols, Robert L. Medical instrument sterilization container US 4915918 4/10/90
No foreign filings                 JJM0059 Nichols, Robert L. Medical instrument
sterilization container US 5080874 1/14/92 No foreign filings                
JJM0060 Nichols, Robert L. Medical instrument sterilization container with
pressure induced positive drainage US 5202098 4/13/93 No foreign filings        
        JJM0061 Patterson, William H. Method and apparatus for reducing residual
levels of ethylene oxide in repeatedly sterilized polymeric devices US 5011718
4/30/90 No foreign filings                 JJM0062 Nichols, Robert L. Medical
instrument sterilization container US 5183643 2/2/93 No foreign filings        
        JJM0064 Pepper, Kenneth V. Instrument sterilization container        
Abandoned in U.S.   Australia, Belgium, Canada, Denmark, France, Great Britain,
Japan, Spain, Sweden Netherlands and Norway                 JJM0074 Pepper,
Kenneth V. Disposable filter holder US D314616 2/12/91 No foreign filings      
          JJM0080 Nichols, Robert L.; Patterson, William H. Filter for medical
instrument sterilization containers US 5474679 12/12/95 No foreign filings      
          JJM0094 Nichols, Robert L.; Patterson, William H.; Lindsey, Keith F.
Medical instrument sterilization container   US 5474738 12/12/95 No foreign
filings                 JJM0167 Nichols, Robert L.; Patterson, William H. Filter
for medical instrument sterilization containers US5736043 4/7/98 No foreign
filings                 JJM0365 Nichols, Robert L.; Patterson William H.;
Lindsay, Keith Contaminant Plug for Medical Instrument Sterilization Containers
US 5954219 9/21/99 No foreign filings                 JJM0495 Nichols, Robert
L.; Patterson William H.; Lindsay, Keith Contaminant Plug for Medical Instrument
Sterilization Containers Pending   No foreign filings                 JJM0561
Nichols, Robert L.; Patterson William H.; Lindsay, Keith Contaminant Plug for
Medical Instrument Sterilization Containers Pending   No foreign filings        
        JJM0562 Nichols, Robert L.; Patterson William H.; Lindsay, Keith
Contaminant Plug for Medical Instrument Sterilization Containers Pending   No
foreign filings  

SCHEDULE 3.14

To Asset Purchase Agreement

COMPLIANCE WITH ENVIRONMENTAL LAWS

 

SCHEDULE 4.3

To Asset Purchase Agreement

GOVERNMENTAL AUTHORIZATIONS

             Buyer expects to file a Current Report on Form 8-K with the
Securities and Exchange Commission (“SEC”) in accordance with Item 2 thereof in
connection with its execution of the Agreement.

             Buyer acknowledges and agrees that:

(a)         Buyer is solely responsible for (i) complying with Item 2, and (ii)
providing the financial statements required by the SEC in order to so comply.

(b)        In no event will Seller provide the financial statements required by
Item 2.

             Notwithstanding the foregoing, Seller will, for a period of six (6)
months after the date of the Agreement, reasonably cooperate with Buyer to
assist Buyer in preparing the statements of assets and liabilities to be
acquired, as of December 31, 2000 and April 1, 2001 and the revenues and
expenses related to the assets and liabilities to be acquired for the years
ended December 31, 2000 and January 2, 2000 and the quarter ended April 1, 2001,
in conformity with generally accepted accounting principles in the United States
(the “Financial Statements”). In the event that the hours spent by one or more
of Seller’s or its Affiliate’s employees in cooperating with Buyer exceeds an
amount equal to 40 hours, then thereafter Buyer will reimburse Seller for its
reasonable costs in cooperating with Buyer, including the allocable cost of
Seller’s or its Affiliate’s employees’ time at the rate of $100 per hour per
employee. Buyer will engage its own accounting firm to audit the Financial
Statements; provided, however, that Seller will engage PriceWaterhouseCoopers,
LLP (“PWC”) to perform certain audit procedures to assist Buyer’s accounting
firm in auditing the Financial Statements; provided further that Buyer will bear
one half the cost of such engagement by PWC, but in no event will Buyer pay more
than $32,500 with respect to such engagement by PWC.